Exhibit 10.6

     

  Execution Version

     
 
  CHS EUROPE SA
Avenue des Morgines 12
1213 Petit-Lancy,
Switzerland
 
   
 
  For the attention of the Directors
 
   
 
  June 6, 2008

Dear Sirs,
Uncommitted Trade Finance Facility Letter
We have pleasure in confirming the offer of Société Générale (“SG”) to make an
uncommitted trade finance facility available to CHS EUROPE SA (the “Customer”)
on the terms and conditions set out below (the “Facility”).
1. Facility
(i) Each of SG and the Customer agrees that (a) this Facility Letter, (b) the
Standard Terms enclosed herewith (as amended and supplemented as provided in
Schedule 3 or otherwise from time to time), (c) the security agreements as
listed in Schedule 1 or as provided for under the terms of any particular
transaction and (d) the terms of any particular transaction (each a
“Transaction”) shall form a single agreement between SG and the Customer
(hereinafter together called the “Facility Documents”) and the parties would not
otherwise enter into any Transaction. In the event of any inconsistency between
the terms of the Facility Letter and the Standard Terms, the terms of the
Facility Letter shall prevail. In the event of any inconsistency between the
terms of any Transaction and either of the Facility Letter and the Standard
Terms, the terms of such Transaction shall prevail. Each of the Customer and SG
intend that any transactions between them in relation to trade finance whether
or not referring to this Facility Letter shall be subject to the Facility
Documents and be part of the Facility unless specifically stated otherwise.
(ii) The Customer acknowledges that the Facility is an uncommitted revolving
commodities trade finance facility on the terms of the Facility Documents and
that SG shall have no obligation to provide or to continue to provide all or any
of the facilities included hereunder.

-1-



--------------------------------------------------------------------------------



 



(iii) In the event that the Customer wishes to enter into a particular
transaction with SG, the Customer shall contact SG for the purposes of agreeing
the terms relating to such particular transaction. If agreed, the terms of any
Transaction shall be confirmed in writing by exchange of fax, telex or tested
telex, email or letter each of which such documents shall constitute Facility
Documents as described in (i) above.
(iv) The Customer acknowledges that it is a condition precedent (among others)
to the availability of the Facility that CHS Inc. (USA) (the “Ultimate Parent”)
issues an independent first demand guarantee governed by US law to the benefit
of SG to guarantee the obligations of the Customer under the Facility for an
amount up to USD 12,000,000 (the “Ultimate Parent Guarantee”).
2. Purpose
The Facility will be used by the Customer to finance its general commodities
trading activity.
3. Availability
Without prejudice to any of the terms of this Facility Letter or any of the
Facility Documents, this Facility shall be available upon satisfaction of the
conditions precedent listed in Schedule 1.
4. Facility Amount
(i) The amount of the Facility shall be in a maximum total aggregate amount of
up to USD 60 000 000 (Sixty Million United States dollars) subject to the
following sub-limits:
(1) sub-limit of USD 60,000,000 for issuing documentary letters of credit and/or
documentary stand-by letters of credit with a maximum duration of 60 days
inclusive of deferred payment terms, if any;
(2) sub-limit of USD 60,000,000 for advances or overdrafts for the financing of
the documentary letters of credit and/or documentary stand-by letters of credit
issued under paragraph 4(i) (1) when such letters of credit are drawn and for a
maximum duration of 60 days; presentation of full set of Bill of lading (3/3) at
SG counters and issued at SG order or blank endorsed, for presentation by SG to
the end-buyers bank for payment.
(3) sub-limit of USD 60,000,000 for documentary collections for a maximum
duration of 60 days; presentation of full set of Bill of lading (3/3) at SG
counters and issued at SG order or blank endorsed, for presentation by SG to the
end-buyers bank for payment.
(4) sublimit of USD 60,000,000 for the discount of receivables for a maximum
duration of 90 days on acceptable counterparties and/or acceptable financial
instruments

-2-



--------------------------------------------------------------------------------



 



(documentary letters of credit and/or documentary stand-by letters of credit
and/or Bank guarantee).
The commitment rate for utilizations under these paragraphs 4(i) (1) to
(4) shall not exceed 100 % of the Cost Insurance Freight (CIF) Incoterm value of
the relevant documents.
(5) sublimit of USD 20,000,000 for Inventory financing
(a) Preshipment Inventory financing in Russia and/or Ukraine to be used for
advances and overdrafts and for a maximum duration of 180 days on the basis of
acceptable documents (FCR, warrant, warehouse receipt) issued by acceptable
warehouses, and provided that and without limitation, the Customer (i) pledges
the goods to SG, (ii) delegated their commercial insurance to SG and/or
political insurance (if any) and (iii) assigns to SG its rights to receive
proceeds under certain sale contracts and/or invoices, when issued.
The commitment rate for utilizations under this paragraph shall not exceed 85 %
of the purchase price invoice value (+ the eventual cost of transportation of
the goods from inland silo to port silo).
(b) Presold Inventory financing at destination (EMEA region) to be used for
advances and overdrafts and for a maximum duration of 180 days on the basis of
acceptable documents (FCR, warrant, warehouse receipt) issued by acceptable
warehouses, and provided that and without limitation, the Customer (i) pledges
the goods to SG, and (ii) delegates their commercial insurance to SG and/or
political insurance (if any).
The commitment rate for utilizations under this paragraph shall not exceed 100 %
of the sale price invoice value.
(6) sublimit of USD 10,000,000 for initial and margin call financing related to
lots hedged on Futures under a tripartite Security Agreement over Hedging
Account with Newedge or acceptable broker with a segregated Bank Account
Assignment to SG and for a maximum duration of 210 days. The Futures lots shall
be related to physical goods financed by SG (inventory, BL).
The commitment rate for utilizations under this paragraph shall not exceed 100 %
of the nominal amount request provided by the broker.

-3-



--------------------------------------------------------------------------------



 



(7) unsecured sublimit of USD 5,000,000 for financing of working capital needs,
VAT receivables, railway bills and for issuance of guarantees, issuance of bid
and performance bonds for a maximum duration of 180 days.
(ii) Any annual or other adjustment to the terms of the Facility which may be
agreed from time to time between the Customer and SG shall be recorded in a
written amendment to this Facility Letter.
5. Interest, Fees and Expenses
Interest, fees and expenses in relation to the Facility will be charged as more
particularly set out in Schedule 2.
6. Termination
Without prejudice to the terms of Clause 1(ii), the Customer accepts that SG may
in its sole and absolute discretion upon 45 calendar days prior notice in
writing inform the Customer that the Facility shall no longer be available and
the Customer agrees that such notice period shall be a reasonable time for it to
obtain alternative similar financing from other sources. Notwithstanding that SG
notifies the Customer that the Facility is no longer available hereunder, any
outstanding amounts shall continue to be governed by and subject to the terms of
the Facility Documents.
7. Notices
Any notice or communication between the parties hereto in connection with this
Agreement shall be made to the addresses given in Schedule 4(a).
8. Governing Law and Jurisdiction
(i) This Facility Letter shall be governed by and construed in accordance with
English law.
(ii) Each of the Customer and SG submits to the jurisdiction of the High Court
of England. Each of the Customer and SG irrevocably appoints to act as its agent
for service of process the entity stated in Schedule 4(b).
9. Validity of this Proposal
The offer made by SG under the terms of this Facility Letter may be accepted by
you within 15 days from the date hereof. Should you wish to accept this offer
please sign and return a copy this letter.

-4-



--------------------------------------------------------------------------------



 



Yours faithfully,

            By :        Duly authorized officer      for and on behalf of
SOCIETE GENERALE       

The Customer hereby acknowledges receipt of the Standard Terms and agrees and
accepts such terms as supplemented or varied by the terms of this Facility
Letter

                  By :       Date:

Duly authorized officer      for and on behalf of CHS EUROPE SA       

-5-



--------------------------------------------------------------------------------



 



Schedule 1
Conditions Precedent
To the extent not already provided to SG in form and content satisfactory to SG:
(i) certificate of incorporation of the Customer together with evidence of the
registered address of the Customer;
(ii) certified copy of the Memorandum and Articles or By-laws of the Customer;
(iii) copy of the latest annual report or audited financial statements of the
Customer;
(iv) list of the Directors of the Customer;
(v) certified copy of the board resolution of the Customer approving the terms
and conditions of the Facility Documents and authorizing a named person to
execute and deliver the Facility Documents for and on behalf of the Customer;
(vi) certified copy of the board resolution of the Ultimate Parent approving the
terms and conditions of the Ultimate Parent Guarantee and authorizing a named
person to execute and deliver the Ultimate Parent Guarantee for and on behalf of
the Ultimate Parent;
(vii) a certificate of the Customer (signed by a director) confirming that any
form of borrowing under the Facility would not cause any borrowing or similar
limit binding on the Customer to be exceeded;
(viii) a certificate of the Ultimate Parent (signed by the Executive Vice
President and Chief Finance Officer) confirming that guaranteeing the Facility
would not cause any guaranteeing or similar limit binding on the Ultimate Parent
to be exceeded;
(ix) a duly executed copy of the Facility Letter;
(x) duly executed copies of the following security agreements

  (a)   Security Deed;     (b)   Ultimate Parent Guarantee;     (c)   Pledge on
goods in Russia (if any) and related legal opinion;     (d)   Pledge on goods in
Ukraine (if any) and related legal opinion;     (e)   Tripartite Security
Agreement over Hedging Account (if any);     (f)   Bank Account Assignment
related to Tripartite Hedging Agreement (if any);     (g)   Insurance
certificate evidencing that SG has been named loss payee under all relevant
Insurance Policies (commercial and political) and evidencing the maturity of the
insurance cover.

-6-



--------------------------------------------------------------------------------



 



each of which together with any security agreement which may be entered into
from time to time in relation to a Transaction referred to as a “Security
Agreement”;
(xi) evidence of appointment of an agent of service of process;
(xii) a legal opinion issued by an external legal counsel in the Switzerland as
to the capacity of the Customer to enter into and perform the Facility Documents
together with confirmation of the legality, validity and enforceability of the
obligations of the Customer hereunder and thereunder; and
(xiii) a legal opinion issued by an external legal counsel in the USA as to the
capacity of the Ultimate Parent to enter into and perform the Ultimate Parent
Guarantee together with confirmation of the legality, validity and
enforceability of the obligations of the Ultimate Parent thereunder.

-7-



--------------------------------------------------------------------------------



 



Schedule 2
Interest Fees and Expenses
(a) Interest will be payable with respect to each advance or overdraft made
pursuant to the Facility as follows:
(i) with respect to each advance, the rate determined by SG to be LIBOR for the
term of the advance plus :

  •   1.05% per annum under the secured sub-limits.     •   0.80% per annum
under the unsecured sub-limit of USD 5,000,000.

Such interest will be payable on the due date for repayment of the advance; and
(ii) with respect to overdraft,

  •   1.05% per annum above SG’ base lending rate under the secured sub-limits.
    •   0.80% per annum above SG’ base lending rate under the unsecured
sub-limit of USD 5,000,000.

Such interest will be payable monthly in arrears.
(b) Unless otherwise stated, fees will be charged for Letters of Credit, Standby
Letters of Credit and Letters of Indemnity, Inventories as follows:
(i) with respect to each letter of credit, 1 per mille flat per quarter of the
face value of each letter of credit, with a minimum charge of USD 500, payable
upon opening of each letter of credit;
(ii) with respect to each documentary standby letter of credit, 1 per mille flat
per quarter of the face value of each L/C, with a minimum charge of USD 500,
payable upon opening of each standby letter of credit;
(iii) with respect to import letter of credit documentary collections, USD 600
per each remittance;
(iv) with respect to export letter of credit documentary collections or cash
against documents documentary collections, USD 600 per each remittance;
(v) with respect to inventory financing, USD 500 payable per each lot remittance
of warehouse receipt documents;

-8-



--------------------------------------------------------------------------------



 



(vii) with respect to transfer of funds abroad, USD 150 per each transfer, plus
whatever other specific charges may be agreed on a case by case basis; and
(viii) with respect to amendments of any of the above, fees and out of pocket
expenses (i.e. telex, courier costs) shall be charged in accordance with the
standard tariffs of SG, as amended from time to time.
(c) A Facility Set Up fee of 15 000 USD will be paid flat on the closing date of
the Facility Letter.

-9-



--------------------------------------------------------------------------------



 



Schedule 3
Amendments to Standard Terms
(1) The following amendments shall be made to the Standard Terms:
     Sub-clause 2 (vii) (Letters of Credit) shall be replaced by the following
wording:
(vii) Without prejudice to any other right which SG may have under any other
Facility Document, (a) until the Customer makes due payment to SG of all moneys
due and payable to SG from the Customer in respect of any Letter of Credit or
any Facility Document all documents received by SG or its agents under any
Letter of Credit and the goods represented thereby shall be held by SG as
security or (b) following an Event of Default by the Customer under any Letter
of Credit or any Facility Document, the Customer hereby irrevocably authorises
SG to give all such orders as to shipment destination and delivery of any such
goods as the Customer could give and to make any direct arrangement with the
sellers or shippers or carriers as SG may, at its discretion think fit,
including the variation or discharge of any contract, without any liability on
the part of SG for any loss arising out of any such order or arrangement as
aforesaid.
     Sub-clause 3(b) (Letters of Indemnity) shall be replaced by the following
wording:
(b) the Customer will use its best endeavours to obtain each bill of lading or
other document relating to the goods concerned with all necessary endorsements,
to produce the same to each relevant shipping company or forwarding agent
concerned or to SG as may be necessary, and to procure the prompt release and
discharge of SG from the relevant letter of indemnity, guarantee or agreement
and the return of such document to SG duly cancelled. The Customer further
authorises SG to endorse in the name of the Customer any relevant bill of lading
or other document, so that the same may be delivered directly by SG to the
relevant shipping company or forwarding agent.
     Sub-clause 4(ii) (a) (Advances and Overdrafts) shall be replaced by the
following wording:
(a) any request for a short term advance must be received by SG not later than
11:00 am (Paris time) one Paris business days prior to the date of the requested
advance and shall specify (1) the date on which the requested short term advance
is to be made, (2) the amount and currency of the short term advance, (3) the
term of the short term advance and (4) the account number to be credited;
Sub-clause 5(iv) (h) (Collections, Acceptances and Discount of Promissory Note
and Bills of Exchange) shall be replaced by the following wording:
(h) without prejudice to the generality of the powers and discretions of SG,
when handling all or any of the above transactions, the Customer hereby
authorises SG or any of its managers or agents, at its or their absolute
discretion, to take any actions including but not limited to the following:
(a) until the Customer makes due payment to SG of all moneys due and payable to

-10-



--------------------------------------------------------------------------------



 



SG from the Customer in relation to any of the above transactions, (1) to
convert into United States dollars by telegraphic remittance or otherwise at its
discretion any moneys received by SG under of by virtue of such document and
debit the account of the Customer with all costs, charges and losses on exchange
thereby incurred and (2) accept or pay for the account of the Customer any draft
drawn under any credit facility afforded by SG to the Customer; and (b)
following an Event of Default by the Customer in relation to or under any of the
above transactions, (1) to take conditional acceptance of any bill (including
acceptance for honour) or extend the due date for payment thereof upon such
conditions as SG or any of its mangers or agents think fit (2) to accept payment
from any drawee or acceptor before maturity under rebate or discount (3) to
accept partial payment before maturity and deliver a proportionate part of the
relevant goods to any drawee or acceptor of the relevant bill or any consignee
of such goods;
     The following sub-clauses (h), (i) and (j) shall be added to Clause 8
(Representations and Warranties):
(h) it has complied in all material respects with all tax laws in all
jurisdictions in which it is subject to tax and has paid all taxes due and
payable by it and no claims are being asserted against it in respect of taxes
except in relation to tax liabilities arising in the ordinary course of its
trading activities or claims contested in good faith and in respect of which
adequate provision has been made and disclosed in the latest financial
statements or other information delivered to SG;
(i) the execution by it of the Facility Documents and the exercise of its rights
and the performance of its obligations under the Facility Documents will not
result in the creation of, or any obligation to create, any Security Interest
over or in respect of any of its assets other than in favour of SG and no
Security Interest exists or will come into existence over any part of the assets
of the Customer that are subject to a Security Interest created or purported to
be created under any Facility Document; and
(j) it has not taken any action nor (to the best of its knowledge and belief)
have any steps been taken or legal proceedings been started or threatened
against it for its winding-up, dissolution or re-organisation, for the
enforcement of any Security Interest over its assets or for the appointment of a
liquidator, supervisor, receiver, administrator, administrative receiver,
compulsory manager, trustee or other similar officer of it or in respect of any
of its assets, nor, to its best knowledge and belief, have any of the foregoing
events occurred which might have an adverse effect on the Facility Documents.
     Sub-clause 9 (d) (Undertakings) shall be replaced by the following wording:
(d) the Customer undertakes to sign, execute and deliver any transfer, deed or
other document which SG may reasonably require the Customer or any other person
to sign, execute and deliver for giving full effect to the terms of any Facility
Document or any other relevant document or for taking or evidencing security
over goods, documents or other property or for perfecting the title of SG to
goods, documents or other property or for vesting the same in any purchaser or
purchasers from SG or otherwise;

-11-



--------------------------------------------------------------------------------



 



     Sub-clause 10 (i) (e) (Events of Default) shall be replaced by the
following wording:
(e) the Customer (1) is dissolved; (2) becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due; (3) makes a general assignment, arrangement or composition with
or for the benefit of its creditors; (4) institutes or has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditor’s
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction has an analogous effect to any of the events specified in clauses
(1) to (7) (inclusive); or (9) takes any action in furtherance of, or indicating
its consents to, approval of, or acquiescence in, any of the foregoing acts; or
(10) is or may be prevented by the declaration of a moratorium, standstill,
waiver, deferral or rescheduling from making any present or future payments due
under any Facility Document or any step is taken by any person with a view to
the seizure, compulsory acquisition, expropriation or nationalisation of all or
any material part of the assets of the Customer;
     Sub-clause 11 (i) (Undertakings) shall be replaced by the following
wording:
(i) In addition to any right of set-off or general lien or other right to which
SG may be entitled by law, SG may at any time at its discretion with 24 hours
notice to the Customer debit any account of the Customer or combine or
consolidate all or any of the accounts which the Customer may have with SG with
any moneys or liabilities (including contingent liabilities) outstanding or
owing or unpaid to SG by the Customer and set-off any sums standing from time to
time to the credit of any account of the Customer with SG in or towards payment
of the liabilities of the Customer to SG under any Facility Documents. SG is
hereby authorised to purchase with the moneys standing to the credit of any
account such other currencies as may be necessary to effect such application or
set-off.
     Sub-clauses (i), (ii) and (iv) of Clause 15 (Miscellaneous) shall be
replaced by the following wording:

-12-



--------------------------------------------------------------------------------



 



(i) SG may at any time assign any of its rights or transfer by novation all or a
portion of its rights and obligations under any of the Facility Documents to one
or more banks or financial institutions and SG shall inform the Customer in
writing following such assignment or novation. The Customer shall not assign or
delegate any of its rights or obligations hereunder without the prior written
consent of SG and any attempted assignment by the Customer without such consent
shall be null and void.
(ii) The Customer hereby irrevocably and unconditionally appoints SG (with full
power of delegation) in the name and on behalf of the Customer to execute, seal
and deliver and otherwise perfect and do any deed, agreement, instrument, act or
thing which the Customer ought reasonably to execute and do under the provisions
of any of the Facility Documents or which may be reasonably required or deemed
proper by SG for any purpose in respect of the perfection or realisation of any
Security Interest.
(iv) Any settlements or discharge between SG and the Customer shall be
conditional upon no security or payment to SG by the Customer or any other
person being avoided or set aside or ordered to be refunded or reduced by virtue
of any provision or enactment relating to bankruptcy, insolvency or liquidation
for the time being in force and SG shall be entitled to recover from the
Customer the amount of any such payment as if such settlement or discharge had
not occurred.
(2) The Standard Terms shall be amended only as set out above and otherwise
shall remain in full force and effect.

-13-



--------------------------------------------------------------------------------



 



Schedule 4(a)
Notices
To the Customer:
CHS EUROPE SA
Avenue des Morgines 12
1213 Petit-Lancy
Switzerland
To SG:
Société Générale,
Tour Société Générale,
17 cours Valmy,
92987 Paris La Défense 7 Cedex,
France
Attention: CTY/FIN/COR
Schedule 4(b)
Agent for Service of Process
The Customer appoints
[The Law Debenture Corporate Services Limited at Fifth Floor 100 Wood Street
London EC2V 7EX in the United Kingdom]
SG appoints
SOCIETE GENERALE
SG House
41 Tower Hill
London EC3N 4SG
Attention: Head of Legal

-14-



--------------------------------------------------------------------------------



 



        Execution Version

STANDARD TERMS FOR UNCOMMITTED TRADE FINANCE FACILITY
1. General
(i) In consideration of SOCIETE GENERALE (“SG”) acting through its Paris or
London offices from time to time issuing or confirming letters of credits,
standby letters of credit, letters of indemnity, making available short term
advances and overdraft facilities, issuing guarantees, bid and performance
bonds, discounting promissory notes, bills of exchange and other receivables or
otherwise making available to CHS EUROPE SA (the “Customer”) banking facilities
of whatever nature (the “Facility”) as more particularly described in the
facility letter from SG to the Customer (the “Facility Letter”), the Customer
hereby agrees that these terms and conditions for trade finance facilities (the
“Standard Terms”) shall apply to the Facility unless otherwise specifically
agreed in writing between the Customer and SG.
(ii) In the event that the Customer wishes to enter into a particular
transaction with SG pursuant to the Facility, the Customer shall contact SG for
the purposes of agreeing the terms relating to such particular transaction. If
agreed, the terms of such transaction shall be confirmed in writing by exchange
of fax, telex or tested telex, email or letter. Each of the Facility Letter and
these Standard Terms together with any security or other agreement or
instruments relating to the Facility and fax, telex or tested telex, email or
letter confirming the terms of any particular transaction shall be hereinafter
called the “Facility Documents”).
(iii) Notwithstanding anything appearing in the Facility Documents or any course
of dealing between the Customer and SG, the Customer accepts that the Facility
is uncommitted and that SG shall have no obligation to provide or to continue to
provide all or any of the facilities included hereunder.
(iv) The Facility Documents shall be read and construed as one and the same
agreement.
2. Letters of Credit
(i) The Uniform Customs and Practice for Documentary Credits of the
International Chamber of Commerce (ICC Publication UCP N°500)(as amended from
time to time) shall apply to letters of credit opened by SG (each a “Letter of
Credit”).
(ii) Letters of Credit may be opened by SG at the written request of the
Customer.
(iii) The Customer authorises SG to accept and pay for its account all drafts
drawn under and tendered or negotiated pursuant to any Letter of Credit.
(iv) The Customer authorises SG in respect of all payments made by SG under any
Letter of Credit (including any red clause Letter of Credit) to forthwith debit
any such amount paid to the account of the Customer with SG. Unless otherwise
provided in the Facility

-1-



--------------------------------------------------------------------------------



 



Letter or specifically agreed, the Customer undertakes to ensure that it shall
maintain a credit balance on its account sufficient to cover any payment due
under any Letter of Credit as and when such amounts may be due. In the event
that SG receives any amount in relation to the transaction underlying the Letter
of Credit whether through assignment of any contract, assignment of any letter
of credit or otherwise prior to the date of payment by SG under such Letter of
Credit, unless otherwise specifically agreed, the Customer hereby instructs SG
to transfer such amount pending such payment to an account opened by SG in its
own name and identified as “Compte de Gage-Espèces référence CHS EUROPE SA”.
(v) If SG opens a Letter of Credit through a confirming correspondent, the
Customer will indemnify SG against all liabilities to such correspondent under
or in respect of such Letter of Credit.
(vi) The Customer agrees that any action taken by SG or by any of its
correspondents or agents under or in connection with any Letter of Credit or the
relevant drafts, instruments or demands, documents or goods, or in action or
omission thereof, if taken in good faith, shall be binding on the Customer and
shall not put SG or its correspondents or agents under any resulting liability
to the Customer.
(vii) Without prejudice to any other right which SG may have under any other
Facility Document, (a) until the Customer makes due payment to SG of all moneys
due and payable to SG from the Customer in respect of any Letter of Credit or
any Facility Document all documents received by SG or its agents under any
Letter of Credit and the goods represented thereby shall be held by SG as
security or (b) following an Event of Default by the Customer under any Letter
of Credit or any Facility Document, the Customer hereby irrevocably authorises
SG to give all such orders as to shipment destination and delivery of any such
goods as the Customer could give and to make any direct arrangement with the
sellers or shippers or carriers as SG may, at its discretion think fit,
including the variation or discharge of any contract, without any liability on
the part of SG for any loss arising out of any such order or arrangement as
aforesaid.
3. Letters of Indemnity
The Customer may request SG to countersign letters of indemnity or guarantees or
otherwise enter into agreements with shipping companies or forwarding agents in
order to enable the Customer to obtain delivery of goods without production of a
relevant bill of lading or other document or to cover any discrepancy. The
Customer agrees in respect of each such letter of indemnity or guarantee or
agreement countersigned or given by SG that:
(a) the Customer will at all times indemnify SG against any liability arising
directly or indirectly from any such letter of indemnity, guarantee or agreement
and against all liabilities, claims, costs and expenses whatsoever to which SG
may become exposed in respect thereof;

-2-



--------------------------------------------------------------------------------



 



(b) the Customer will use its best endeavours to obtain each bill of lading or
other document relating to the goods concerned with all necessary endorsements,
to produce the same to each relevant shipping company or forwarding agent
concerned or to SG as may be necessary, and to procure the prompt release and
discharge of SG from the relevant letter of indemnity, guarantee or agreement
and the return of such document to SG duly cancelled. The Customer further
authorises SG to endorse in the name of the Customer any relevant bill of lading
or other document, so that the same may be delivered directly by SG to the
relevant shipping company or forwarding agent; and
(c) until release and discharge of SG from the relevant indemnity, guarantee or
agreement and the due honour and discharge by the Customer of all drafts
relevant to the goods concerned, the bills of lading or other documents of title
shall, on their receipt by the Customer if made out to the Customer or to the
Customer’s order, be endorsed to SG or as SG may direct and to no other person,
firm, bank or corporation, and in any event the said goods and the proceeds of
sale thereof shall be held by the Customer as agent for and on behalf of SG.
4. Advances and Overdrafts
(i) Upon request from the Customer, SG may (in its absolute discretion and upon
such particular conditions as it may require) agree to make cash advances or
provide overdraft facilities to the Customer for its general corporate purposes.
Such advances may be made (a) for short term financing requirements (b) in
respect of collections, acceptances or cash against documents (c) for freight or
shipping costs (d) for stock financing (e) for initial or variation margin or
(f) on a general overdraft basis.
(ii) In respect of short term advances:
(a) any request for a short term advance must be received by SG not later than
11:00 am (Paris time) one Paris business days prior to the date of the requested
advance and shall specify (1) the date on which the requested short term advance
is to be made, (2) the amount and currency of the short term advance, (3) the
term of the short term advance and (4) the account number to be credited;
(b) without prejudice to the uncommitted nature of the Facility, SG shall only
consider funding short term advances if (1) the sum of all outstanding short
term advances and other outstandings do not exceed the relevant Facility Limit
and (2) the representations and warranties under Clause 8 are true and accurate;
(c) the Customer acknowledges that any request for an advance is irrevocable;
and
(d) SG shall be entitled to assume without enquiry (1) the genuineness of any
request for a short term advance purporting to be signed by an authorised
signatory of the Customer and (2) that the authority of each authorised
signatory

-3-



--------------------------------------------------------------------------------



 



has not been revoked or curtailed in any way unless and until SG shall have
received ten days written notice of such revocation or curtailment.
5. Collections, Acceptances and Discount of Promissory Notes and Bills of
Exchange
(i) Save as otherwise agreed, all collections which SG makes on behalf of the
Customer of any documents or drafts in connection therewith shall be subject to
the Uniform Rules for Collection, 1995 Revision, International Chamber of
Commerce Publication No. URC 522 (or any modification, amendment or replacement
thereof for the time being in force).
(ii) The Customer agrees that in handling any collection SG shall not be under
any responsibility beyond its obligation to act in good faith and to exercise
reasonable care in accordance with the relevant collection instruction from the
Customer.
(iii) The Customer agrees that whether SG is acting as collecting bank,
remitting bank or presenting bank, SG shall (unless otherwise specifically
agreed and subject only to Clause 5(ii)) retain full recourse against the
Customer in respect of any amount advanced against documents (which amount shall
be an advance as described in Clause 4(i)(b)).
(iv) Without prejudice to any of other rights, powers and remedies of SG,
whether conferred on SG hereunder or otherwise, the Customer hereby agrees that
(inter alia) the following conditions shall apply to all transactions whereby SG
has purchased or may hereafter from time to time purchase or negotiate any bill
of exchange or promissory note (each hereinafter called a “bill”) drawn or
endorsed by the Customer accompanied by shipping or other documents:
(a) if SG or its agent deems it inadvisable to deliver up any shipping or other
document upon acceptance of any bill, SG is hereby authorised to deliver it only
upon payment, notwithstanding that such procedure may be contrary to any
previous instructions of the Customer;
(b) unless SG has accepted the express instructions of the Customer to the
contrary, SG shall have the right at all times on the request of any drawee to
delay presentation of any bill for acceptance or for payment, and such delay
shall not affect the liability of the Customer to SG in respect of such bill;
(c) if any bill payable in a foreign country is paid by the drawee or acceptor
in the local currency of such country or if currency regulations in such country
prohibit or restrict the transmission of funds from such country, then the
Customer will pay to SG in Paris or London as appropriate the amount of such
bill in the currency in which it is drawn, together with any charges and
expenses that SG may have incurred;
(d) the holding by SG of any security additional or collateral to any bill shall
not prejudice its rights on such bill in case of dishonour and any recourse or

-4-



--------------------------------------------------------------------------------



 



proceedings taken by SG thereon or the giving of time by SG or the making of any
arrangements with or accepting any composition from any party to such bill shall
not affect the title of SG to any such security or the liability of the Customer
under such bill or under these Standard Terms;
(e) if any bill is dishonoured by non-acceptance or non-payment, then SG is
hereby authorised to dispose of the goods to which such bill relates at its
discretion and at the sole risk and expense of the Customer, without being under
any responsibility in respect of such disposal, provided only that, if required
by the instructions accompanying the bill, before making such disposal SG shall
notify the Customer or its agent. SG is free at its discretion to protest any
bill, which is dishonoured, and to take any other step it may think necessary to
protect its interest therein;
(f) the acceptance by SG of any shipping document relevant to any bill shall be
without prejudice to the liability of the Customer on such bill if it is
dishonoured for any reason whatsoever and the proceeds of the goods are
insufficient to cover the amount thereof plus interest, expenses and commission;
(g) notwithstanding that SG may have debited the Customer with the amount of any
bill, the Customer hereby authorises SG in its absolute discretion, at any time
when the Customer is actually or contingently liable to SG on any account or in
respect of any transaction whatsoever, to commence and continue any proceedings
and to take any steps for the recovery from the acceptors or endorsers of any
such bill of any amount due in respect thereof; and
(h) without prejudice to the generality of the powers and discretions of SG,
when handling all or any of the above transactions, the Customer hereby
authorises SG or any of its managers or agents, at its or their absolute
discretion, to take any actions including but not limited to the following:
(a) until the Customer makes due payment to SG of all moneys due and payable to
SG from the Customer in relation to any of the above transactions, (1) to
convert into United States dollars by telegraphic remittance or otherwise at its
discretion any moneys received by SG under of by virtue of such document and
debit the account of the Customer with all costs, charges and losses on exchange
thereby incurred and (2) accept or pay for the account of the Customer any draft
drawn under any credit facility afforded by SG to the Customer; and
(b) following an Event of Default by the Customer in relation to or under any of
the above transactions, (1) to take conditional acceptance of any bill
(including acceptance for honour) or extend the due date for payment thereof
upon such conditions as SG or any of its mangers or agents think fit (2) to
accept payment from any drawee or acceptor before maturity under rebate or
discount (3) to accept partial payment before maturity and deliver a
proportionate part of the relevant goods to any drawee or acceptor of the
relevant bill or any consignee of such goods;

-5-



--------------------------------------------------------------------------------



 



(v) For the avoidance of doubt and without prejudice to any other rights which
SG may have under any of the Facility Documents, the Customer confirms that, in
the event that any advance or overdraft facilities are made available to the
Customer in relation to any collection, acceptance or discount of promissory
note or bill of exchange, SG is irrevocably authorised to apply any monies
received from any third party pursuant to such collection, acceptance or
discount directly to the discharge of such advance or overdraft.
6. Repayment
The Customer shall pay to SG on demand or on their respective due dates all
moneys and liabilities whatsoever which now are or at any time hereafter may be
due, owing or payable, in any currency, to SG by the Customer, actually or
contingently, jointly or severally with another or others, as principal or
surety, on any account, with reference to any bill, note or other security, in
connection with any advance, loan, credit, facility, guarantee or indemnity made
or issued to or at the request of the Customer, or in any other manner
whatsoever, including commission, discount and all banking, legal and other
fees, costs, charges and expenses whatsoever (on a full indemnity basis), and
also interest on the foregoing, and including, without prejudice to the
generality of the above, all amounts whatsoever which the Facility Letter
provides are to be paid by the Customer to SG.
7. Interest
(i) Interest on all amounts payable by the Customer to SG shall be payable at
the rate stated in the Facility Letter or at such rate as may otherwise from
time to time be agreed. If there has been no agreement on a rate, such rate
shall be a rate determined by SG as its cost of funding plus such margin for the
Customer as has been applied for similar previous transactions. Interest shall
accrue from day to day and shall be calculated on such basis and be payable at
such times as SG may determine in accordance with its usual practice.
(ii) If the Customer fails to pay any sum when due, such overdue amount shall
bear interest from the due date of payment until the actual date of payment at a
rate per annum equal to the rate applicable to overdrafts specified in the
Facility Letter plus 2% (two percent). Such interest shall be compounded monthly
and calculated for the actual number of days elapsed on the basis of a 360-day
year.
8. Representations and Warranties
     (i) The Customer hereby represents and warrants as of the date that any
request is made to SG under the Facility Letter that:

-6-



--------------------------------------------------------------------------------



 



(a) it is duly incorporated, validly existing and in good standing under the
laws of the place of its incorporation and the documents which contain or
establish its constitution contain provisions which authorise the Customer to
enter into the Facility Documents and to perform the transactions contemplated
thereunder, and all necessary corporate or other action has been taken by the
Customer to so authorise such acts;
(b) the obligations of the Customer under the Facility Documents constitute the
legal, valid, binding and enforceable obligations of the Customer;
(c) the entry into the Facility Documents and the performance by the Customer of
the terms thereof do not and will not constitute a breach of any law, decree,
enactment instrument or contract binding on the Customer or any of its assets
and will not result in the creation or imposition of any charge or encumbrance
over any such assets;
(d) no authorisation, approval, consent, licence, exemption, registration,
recording, filing or notarisation and no payment of any duty or tax and no other
action whatsoever which has not been duly and unconditionally obtained, made or
taken is necessary or desirable to ensure the validity, enforceability or
priority of the liabilities and obligations of the Customer or the rights and
interests of SG under any of the Facility Documents and the Customer has
complied with all necessary exchange control regulations and will promptly
procure, or cause to be procured, any necessary import or export licence or
other permit;
(e) no Event of Default has occurred or is continuing and the Customer is not in
default under any instrument or contract binding on it or any of its assets
which might have a material adverse effect on the business, assets or financial
condition of the Customer or its ability to perform its obligations under any of
the Facility Documents;
(f) there are no proceedings or claims pending or threatened before any court or
tribunal or other authority which in any case might have a material adverse
effect on the business, assets or condition of the Customer or its ability to
perform its obligations under any of the Facility Documents;
(g) the audited financial statements of the Customer which have been submitted
to SG for the purposes of enabling SG to assess the creditworthiness of the
Customer have been prepared on the basis of generally accepted accounting
principles consistently applied, are complete, true and fair and accurately
disclose all liabilities (actual and contingent) of the Customer and the
Customer has disclosed to SG all information relating to itself and all other
relevant parties which the Customer knows and which is material to be known to
SG in the context of the transactions herein contemplated;
(h) it has complied in all material respects with all tax laws in all
jurisdictions in which it is subject to tax and has paid all taxes due and
payable by it and no claims are being asserted against it in respect of taxes
except in relation to tax liabilities arising in the ordinary course of its
trading activities or claims contested in good faith and in respect of

-7-



--------------------------------------------------------------------------------



 



which adequate provision has been made and disclosed in the latest financial
statements or other information delivered to SG;
(i) the execution by it of the Facility Documents and the exercise of its rights
and the performance of its obligations under the Facility Documents will not
result in the creation of, or any obligation to create, any Security Interest
over or in respect of any of its assets other than in favour of SG and no
Security Interest exists or will come into existence over any part of the assets
of the Customer that are subject to a Security Interest created or purported to
be created under any Facility Document; and
(j) it has not taken any action nor (to the best of its knowledge and belief)
have any steps been taken or legal proceedings been started or threatened
against it for its winding-up, dissolution or re-organisation, for the
enforcement of any Security Interest over its assets or for the appointment of a
liquidator, supervisor, receiver, administrator, administrative receiver,
compulsory manager, trustee or other similar officer of it or in respect of any
of its assets, nor, to its best knowledge and belief, have any of the foregoing
events occurred which might have an adverse effect on the Facility Documents.
9. Undertakings
The Customer undertakes that until all its liabilities to SG under the Facility
Documents have been fully discharged:
(a) the liabilities of the Customer under the Facility Documents will rank at
least pari passu in point of priority and security with all other unsecured
unsubordinated liabilities of the Customer except (i) liabilities which are
subject to liens or rights of set-off arising in the normal course of trading
and the aggregate amount of which is not material or (ii) liabilities which are
preferred solely by the laws of country of incorporation of the Customer and not
by reason of any security interest (being any mortgage, charge, pledge, lien,
right of set-off, assignment, hypothecation, security right, fiduciary
assignment, fiduciary transfer or other security interest or encumbrance
whatsoever howsoever created or arising, hereinafter a “Security Interest”)
granted by the Customer unless otherwise specifically agreed by SG. Furthermore,
the Customer undertakes that in the event it should offer any Security Interest
to any other bank or financial institution for banking facilities substantially
the same or similar to the Facility, it undertakes to provide the same or
substantially similar security in favour of SG;
(b) the Customer will send to SG as soon as they become available, but in any
event within six (6) months of the end of the relevant year or half-year
financial periods, a copy of the unaudited (if appropriate) and audited
financial statements of the Customer which financial statements shall (i)
contain an income statement, cash flow statement and a balance sheet,
(ii) accurately disclose all its liabilities (actual and contingent), (iii) be
prepared on a basis consistently applied, (iv) be audited and certified without
qualification by a firm of international accountants acceptable to SG and
(v) give a true and fair view of its financial condition;

-8-



--------------------------------------------------------------------------------



 



(c) the Customer shall furnish particulars of any matters concerned with or
arising out of the business, finances, operation and management of the Customer
to such extent and in such form and detail as SG may from time to time
reasonably require;
(d) the Customer undertakes to sign, execute and deliver any transfer, deed or
other document which SG may reasonably require the Customer or any other person
to sign, execute and deliver for giving full effect to the terms of any Facility
Document or any other relevant document or for taking or evidencing security
over goods, documents or other property or for perfecting the title of SG to
goods, documents or other property or for vesting the same in any purchaser or
purchasers from SG or otherwise;
(e) the Customer shall carry on and conduct its business in a proper and
efficient manner and shall maintain in full force and effect all relevant
approvals, permissions and authorisations and will promptly obtain any further
approval, permission and authorisation which it may become necessary to obtain
from any governmental or administrative authority or organisation to enable the
Customer to perform any of the transactions contemplated in, or comply with any
of the provisions of, the Facility Documents;
(f) the Customer agrees to keep all goods which are the object of the Facility
provided by SG adequately covered by insurance satisfactory to SG, with
companies satisfactory to SG and at the request of SG either to assign the
policies or certificates of insurance to SG or to make SG the loss payee under
such policy and to furnish SG upon request with evidence of acceptance by the
insurers of such assignment together with proof of payment of all premiums; and
(g) the Customer shall notify SG forthwith if it becomes aware of the occurrence
of an Event of Default under Clause 10 or any event which, with the giving of
notice or the lapse of time or the relevant determination would constitute such
an event and provide SG with full details of any steps which the Customer is
taking, or is considering taking, in order to remedy or mitigate the effect of
such event or otherwise in connection with it.
10. Events of Default
(i) Each of the events and circumstances set out below is an Event of Default:
(a) the Customer fails to pay any sum payable by it to SG at the time and in the
manner stipulated in any Facility Document;
(b) other than a failure to pay under Clause 10(i)(a), the Customer commits any
breach of or omits to observe any of the obligations or undertakings expressed
to be assumed by it under any Facility Document and, in respect of any such
breach or omission which in the opinion of SG is capable of remedy, such action
as SG may require shall not have been

-9-



--------------------------------------------------------------------------------



 



taken within 10 days of SG notifying the Customer of such default and of such
required action;
(c) any representation or warranty made by the Customer to SG in any Facility
Document is or proves to have been incorrect or misleading when made or would be
incorrect or misleading if repeated at any time by reference to the facts and
circumstances existing at such time;
(d) the Customer transfers or disposes of a substantial part of its assets or
properties or changes the nature or scope of its business, or suspends a
substantial part of the present business operations it now conducts directly or
indirectly, or any governmental authority expropriates all or part of its assets
or properties and the result of any of the foregoing is, in the opinion of SG,
materially and adversely to affect the financial condition of the Customer or
its ability to perform its obligations under any Facility Document;
(e) the Customer (1) is dissolved; (2) becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due; (3) makes a general assignment, arrangement or composition with
or for the benefit of its creditors; (4) institutes or has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditor’s
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction has an analogous effect to any of the events specified in clauses
(1) to (7) (inclusive); or (9) takes any action in furtherance of, or indicating
its consents to, approval of, or acquiescence in, any of the foregoing acts; or
(10) is or may be prevented by the declaration of a moratorium, standstill,
waiver, deferral or rescheduling from making any present or future payments due
under any Facility Document or any step is taken by any person with a view to
the seizure, compulsory acquisition, expropriation or nationalisation of all or
any material part of the assets of the Customer;
(f) any consent, licence, authorisation or approval of, or registration with or
declaration to, governmental or public bodies or authorities or courts required
in connection with

-10-



--------------------------------------------------------------------------------



 



execution, delivery, performance, validity or enforceability of any Facility
Document is modified in a manner unacceptable to SG, or is not granted or is
revoked or expires and is not renewed or otherwise ceases to be in full force
and effect; or
(g) there occurs, in the opinion of SG, a material adverse change in the
financial condition of the Customer or any other event occurs or circumstances
arises which, in the opinion of SG, is likely materially and adversely to affect
the ability of the Customer to perform all or any of its obligations under any
of the Facility Documents.
(ii) At any time after an Event of Default occurs SG shall be entitled:
(a) to demand immediate repayment of all outstanding amounts whereupon the same
shall become immediately due and payable;
(b) to suspend, vary or terminate the Facility Letter or cancel any commitment
of SG under the Facility Letter or any other agreement between SG and the
Customer; and
(c) to require the Customer to transfer to an account opened by SG in its own
name and identified as “Compte de Gage-Espèces référence CHS EUROPE SA” such
amount by way of cash collateral as SG considers in its absolute discretion will
be sufficient to meet the obligations of the Customer under the Facility
Documents and to execute and deliver to SG such charge or other security
documents as SG may request in respect of such account.
11. Combination of Accounts and Set-off
(i) In addition to any right of set-off or general lien or other right to which
SG may be entitled by law, SG may at any time at its discretion with 24 hours
notice to the Customer debit any account of the Customer or combine or
consolidate all or any of the accounts which the Customer may have with SG with
any moneys or liabilities (including contingent liabilities) outstanding or
owing or unpaid to SG by the Customer and set-off any sums standing from time to
time to the credit of any account of the Customer with SG in or towards payment
of the liabilities of the Customer to SG under any Facility Documents. SG is
hereby authorised to purchase with the moneys standing to the credit of any
account such other currencies as may be necessary to effect such application or
set-off.
(ii) Any moneys received by SG from the Customer in respect of any obligation of
the Customer to SG under any Facility Document may be placed and kept to the
credit of an account opened by SG in its own name and identified as “Compte de
Gage-Espèces référence CHS EUROPE SA” for as long as SG thinks fit and the
Customer hereby authorises SG to apply the same or any part thereof in or
towards discharge of any money or liabilities due or incurred by the Customer to
SG.

-11-



--------------------------------------------------------------------------------



 



12. Indemnities
(i) If any amount due under the Facility Documents is paid to or recovered by SG
in a currency other than the currency in which the amount was due and if the
amount received is insufficient when converted into the relevant currency at the
date of receipt to satisfy in full the amount due, then the Customer shall, on
the written demand of SG, indemnify SG against any additional amount in the
currency of the amount due as is sufficient to satisfy in full the amount due in
the currency of such debt.
(ii) The Customer will indemnify SG against all costs, losses and expenses, if
any, incurred by SG by reason of the acceleration of repayment of all or part of
any advance as provided for under any of the Facility Documents including
without limitation any cost incurred by SG in relation to the amount by which
the interest which SG should have received for any period from the date of
receipt of an advance to its maturity date had the principal amount of such
advance been paid on the maturity date exceeds the amount which SG would be able
to obtain by placing an amount equal to the principal amount received by it on
deposit with a leading bank in the London Interbank Market for a period starting
on the Business Day following receipt or recovery of such amount and ending on
the relevant maturity date.
(iii) The Customer agrees to pay to SG on demand on the basis of a full
indemnity, all expenses, including legal and out-of-pocket expenses, incurred by
SG in connection with any Facility Document, any approvals thereunder or
variations thereof and their preservation or enforcement or attempted
preservation or enforcement. The Customer shall pay all stamp and other duties
and taxes, if any, to which any Facility Document and any other documents in
connection therewith, may be subject or give rise.
(iv) Save only in the case of gross negligence or wilful misconduct on the part
of SG, the Customer agrees to indemnify SG for and hold SG harmless from and
against each and every claim, demand, action, damage, loss or liability which
may arise against SG, or any correspondents or agents of SG by reason of any
action taken pursuant to any Facility Document or any Letter of Credit and any
documents or goods related thereto.
13. Changes in Circumstances
If at any time SG determines that it is or will become unlawful or contrary to
any directive (whether or not have the effect of law) of any agency of any state
for SG to allow all or part of the advances to remain outstanding, to make, fund
or allow to remain outstanding all or part of any advance, to carry out all or
any of its obligations under the Facility Documents or to charge or receive
interest at the rate or rates applicable or which will be applicable, upon SG
notifying the Customer (a) the Facility shall be cancelled and (b) the Customer
shall immediately repay all advances together with accrued interest thereon and
any other sum then due to SG under the Facility Documents.

-12-



--------------------------------------------------------------------------------



 



14. Taxes
All payments by the Customer shall be made without set-off or counterclaim and
free and clear of any deduction or withholding on account of taxes or otherwise.
If any deduction or withholding is required by law to be made from any amount
due from the Customer, the Customer shall pay such additional amounts as will
result in receipt by SG of the full amount which it would otherwise have
received had no such deduction or withholding been made.
15. Miscellaneous
(i) SG may at any time assign any of its rights or transfer by novation all or a
portion of its rights and obligations under any of the Facility Documents to one
or more banks or financial institutions and SG shall inform the Customer in
writing following such assignment or novation. The Customer shall not assign or
delegate any of its rights or obligations hereunder without the prior written
consent of SG and any attempted assignment by the Customer without such consent
shall be null and void.
(ii) The Customer hereby irrevocably and unconditionally appoints SG (with full
power of delegation) in the name and on behalf of the Customer to execute, seal
and deliver and otherwise perfect and do any deed, agreement, instrument, act or
thing which the Customer ought reasonably to execute and do under the provisions
of any of the Facility Documents or which may be reasonably required or deemed
proper by SG for any purpose in respect of the perfection or realisation of any
Security Interest.
(iii) No failure to exercise, nor any delay in exercising, by SG, any right or
remedy under any Facility Document shall operate as a waiver, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in the Facility Documents are cumulative and not exclusive of any
rights or remedies provided by law.
(iv) Any settlements or discharge between SG and the Customer shall be
conditional upon no security or payment to SG by the Customer or any other
person being avoided or set aside or ordered to be refunded or reduced by virtue
of any provision or enactment relating to bankruptcy, insolvency or liquidation
for the time being in force and SG shall be entitled to recover from the
Customer the amount of any such payment as if such settlement or discharge had
not occurred.
(v) If any provision of any of the Facility Documents becomes invalid, illegal
or unenforceable in any respect under any law or in any jurisdiction, such
provision shall, as to such law or jurisdiction be ineffective and the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected, or impaired in such jurisdiction

-13-



--------------------------------------------------------------------------------



 



or in any other jurisdiction nor invalidate or render unenforceable such
provision in any other jurisdiction.
(vi) Neither the Customer nor SG intend that any term under any of the Facility
Documents should, by virtue of the Contracts (Rights of Third Parties) Act 1999,
confer any rights or benefit on or be enforceable by any other person.
16. Law
These Standard Terms and each of the Facility Documents (unless expressly
provided otherwise) shall be governed by and construed in accordance with the
laws of England.

-14-



--------------------------------------------------------------------------------



 



  Execution Version

This SECURITY DEED dated June 6, 2008 is made between:
(1) CHS EUROPE SA (the “Customer”) having a place of business at Avenue des
Morgines 12 1213 Petit-Lancy Switzerland; and
(2) SOCIETE GENERALE (“SG”) having its principal office at Tour Société
Générale, 17 cours Valmy, 92987 Paris La Défense 7 Cedex
WHEREAS Société Générale acting through its Paris or London offices is prepared
to make available to the Customer the uncommitted trade finance facilities
including issuing or confirming letters of credits, standby letters of credit,
letters of indemnity, making available short term advances and overdraft
facilities, documentary collections and acceptances, issuing guarantees, bid and
performance bonds, discounting promissory notes, bills of exchange and other
receivables or otherwise making available to the Customer banking facilities of
whatever nature as more particularly described in the facility letter from SG to
the Customer (the “Facility Letter”) and subject to the standard terms and
conditions of SG for trade finance facilities (the “Standard Terms”)(the
“Facility”).
WHEREAS the availability of the Facility is subject inter alia to the grant by
the Customer of the security described in this Security Deed.
1. Security
In consideration of SG making available the Facility, the Customer grants as
continuing security for the payment or discharge to SG when due of all moneys,
obligations and liabilities (whether actual or contingent and including
interest, fees, commissions, expenses and other charges and all legal and other
costs) now or at any time hereafter due, owing or incurred by the Customer to SG
on any account or in any manner whatsoever pursuant to the Facility (all such
moneys, obligations and liabilities being together the “Secured Liabilities”),
the following security interests:
     (A) Pledge of Goods and Documents
The Customer hereby pledges to SG:
(a) all goods (including any goods described in or represented by any Pledged
Documents) which are now or may at any time be or be delivered into the
possession (whether actual or constructive) of SG or carried, warehoused or
stored in the name of, or otherwise deposited or lodged with, SG or its agent or
nominee (together the “Pledged Goods”);

-1-



--------------------------------------------------------------------------------



 



(b) all bills of lading, airway bills, delivery orders, warrants, warehouse
certificates, receipts, trust receipts, invoices, drafts, bills of exchange,
promissory notes, insurance policies, documents of title or any other document
whatsoever which are now or may hereafter be delivered into the possession
(whether actual or constructive) of SG or its agent or nominee (together the
“Pledged Documents”); and
(c) the proceeds of sale or realisation of the Pledged Goods or the Pledged
Documents and any insurance proceeds received with respect thereto.
     (B) Assignment of Rights
The Customer hereby unconditionally and irrevocably assigns to SG by way of
security all its present and future right, title and interest in and to the
following (together the “Assigned Rights”):
(a) contracts (including any proceeds of sale and claims for damages or
insurance arising under such contracts) entered into by the Customer with
respect to any goods which have been or are to be purchased or held by the
Customer with the assistance of finance provided directly or indirectly by SG
under the Facility (“Financed Goods”);
(b) guarantees, letters of credit, letters of indemnity or similar obligations
issued or incurred by third parties to the Customer with respect to the Financed
Goods or any contract of sale or purchase relating thereto;
(c) claims the Customer may have against a carrier of any Financed Goods,
whether under or pursuant to a bill of lading or otherwise;
(d) wash-out, book-out, circle settlement, netting or other similar agreement or
arrangement pursuant to which the rights and obligations of the parties to two
or more contracts for the sale and purchase of a particular commodity are
effectively cancelled and substituted by new payment obligations calculated by
reference to the sale prices agreed in such contracts;
(e) rights to receive payment in respect of any currency or commodity related
hedge arrangements entered into either with SG or any third party in relation to
any risk related to a transaction financed by SG under the Facility whether such
hedge is entered into on an exchange or over-the-counter; and
(f) things in action which may give rise to any debt, revenue or claim under or
pursuant to any of the property described in 2(B)(a), (b), (c), (d) and
(e) above, together with the full benefit of any guarantee, security or other
rights relating to any such property including, without limitation, reservations
of proprietary rights, rights of tracing, unpaid vendors liens and associated
rights.
     (C) Pledge of Cash

-2-



--------------------------------------------------------------------------------



 



The Customer hereby undertakes to grant to SG from time to time pledges of cash
under French law (“Gage-Espèces”) which Gage-Espèces shall be subject to the
following terms:
(a) all sums remitted by the Customer to SG as Gage-Espèces shall be deposited
upon the specific written instructions of the Customer on an account opened by
SG in its own name and identified as “Compte de Gage-Espèces référence
[Customer]” (the “Gage-Espèces Account”) and all amounts standing to the credit
of this account (together the “Gage-Espèces Amount”) shall be the property of SG
from the time such amount is credited to the Gage-Espèces Account. Accordingly,
the Customer shall have no right to dispose of, or grant any charge or lien or
otherwise encumber any of the Gage-Espèces Amount;
(b) the Customer shall be compensated for any Gage-Espèces by the payment by SG
of an amount equal to the Gage-Espèces Amount multiplied by a rate per annum
determined by SG which shall not be less than one month LIBID for the currency
of the deposit minus 1.25 per cent per annum. Unless otherwise specifically
agreed, such compensation shall be credited by SG monthly to such account of the
Customer as the Customer may designate from time to time;
(c) the Customer hereby irrevocably authorises SG upon any payment being due in
respect of any of the Secured Liabilities to apply by way of set-off the
Gage-Espèces Amount to repayment of such obligation. SG shall promptly notify
the Customer of the exercise of such right, specifying the amount thereof and
describing the Secured Liability which has been discharged;
(d) the Gage-Espèces Amount shall fluctuate from time to time during the term of
the Facility by the transfer by the Customer to the Gage-Espèces Account of new
cash as new transactions are entered into by SG with the Customer in accordance
with the terms of the Facility Letter and by the release of cash by SG to the
Customer if at any time the Gage-Espèces Amount exceeds of the sum of amounts of
Gage-Espèces from time to time agreed between the Customer and SG pursuant to
current outstanding transactions; and
(e) upon termination of the Facility Letter and full discharge of all Secured
Obligations to the satisfaction of SG, SG shall transfer the Gage-Espèces Amount
if any to such account of the Customer as the Customer may designate.
2. Warranties and Undertakings of the Customer
(i) The Customer hereby warrants that:
(a) it has the right to pledge the Pledged Goods and the Pledged Documents, to
assign the Assigned Rights to SG and to create any Gage-Espèces;

-3-



--------------------------------------------------------------------------------



 



(b) the Pledged Goods, the Pledged Documents, the Gage-Espèces Amount and the
Assigned Rights are and will remain free from any other mortgage, pledge,
charge, lien or encumbrance of any kind and any other third party rights
whatsoever;
(c) this Security Deed constitutes its legal, valid, binding and enforceable
obligations effective in accordance with its terms;
(d) this Security Deed does not and will not conflict with or result in any
breach or constitute a default under any agreement, instrument or obligation to
which the Customer is a party or by which it is bound; and
(e) all necessary authorisations and consents to enable or entitle it to enter
into this Security Deed have been obtained and will remain in full force and
effect at all times during the subsistence of the Secured Liabilities.
(ii) The Customer undertakes:
(a) to pay all freight, warehouse charges, rent and all other costs of
transportation and storage of the Pledged Goods. The Customer shall, if so
required by SG, institute proceedings against any third party responsible for
the storage or carriage of any Pledged Goods in the event of any breach or
default by such third party in respect of its obligations to the Customer;
(b) to keep the Pledged Goods insured in their full value against all usual
risks and against such other risks and contingencies and with such insurer as SG
may from time to time specify or approve and, if so required by SG, procure that
the interest of SG is endorsed on the policy. The Customer will pay to SG all
sums received under such insurances or otherwise in respect of any loss or
damage of the Pledged Goods. The Customer shall hold the policies of such
insurance and proof of payment of the current premiums on behalf of SG and
deliver the same to SG on demand. If the Customer fails to perform its
obligations under this Clause, the Customer agrees that SG may, without further
reference to the Customer, insure such Pledged Goods or pay such amounts, and
any expenditure so incurred by SG shall be for the account of the Customer;
(c) upon the request of SG, to procure that the Pledged Goods are stored
separately and segregated from other goods;
(d) to permit, or procure permission for, SG or its agents or nominees to
inspect any Pledged Goods;
(e) upon the request of SG, to endorse or otherwise transfer or assign the
Pledge Documents in favour of SG or notify any issuer of any warrant or
warehouse certificate or receipt of the interest of SG in the goods or rights
represented thereby;
(f) on request by SG, (i) to give notice of the charge hereby created to any
person obliged (contingently or otherwise) to make payment to the Customer of
any Assigned Rights and (ii) to give instructions to such person to pay such
Assigned Rights directly to SG by credit to such account as SG may nominate and
(iii) to execute a “bordereau

-4-



--------------------------------------------------------------------------------



 



Dailly” or complete any such other formality or document as may be desirable
under the relevant applicable law for perfection of the rights of SG in respect
of this Security Deed;
(g) to collect the Assigned Rights in a proper and efficient manner in the
ordinary course of business, and will pay the proceeds thereof into such account
as SG may direct;
(h) to perform its obligations under all contracts creating or relating to any
Assigned Rights and it will notify SG of any breach of the terms of any such
contract by any of the parties thereto; and
(i) to provide such information relating to the Assigned Rights and take such
action with respect thereto as SG may reasonably require.
3. Agency
(i) Where any Pledged Goods or Pledged Documents have been received by or
released to the Customer (whether against a trust receipt or for the purposes of
sale of such goods or otherwise), the Customer will take delivery and hold to
the order of SG such goods or documents as agent for and on behalf of SG but on
terms that the Customer bears the entire risk and expense in relation to the
same.
(ii) If any of the Pledged Goods are sold before full and complete payment of
the relevant amount due under the Facility, the Customer declares that the
proceeds of such sales shall be received and held by the Customer for and on
behalf of SG as its agent. The Customer agrees to pay such proceeds to SG as and
when received by the Customer in order that such proceeds may be applied in
payment of the relevant outstanding under the Facility.
(iii) Should any of Pledged Goods or Pledged Documents be delivered to any
purchaser without previous payment, the rights of the Customer against such
purchaser shall be assigned to SG in accordance with the terms of Clause 1(B) of
this Security Agreement.
4. Further Assurance
The Customer shall if required by SG (a) execute, sign and deliver all
transfers, endorsements, notices and other documents which SG may from time to
time require for constituting or perfecting any Security Interest or for vesting
in SG of title to any of the Pledged Goods, the Pledged Documents, the
Gage-Espèces Amount or the Assigned Rights or for facilitating the delivery of
the same to SG or its nominees or any purchaser and (b) do all such other acts
and things as may be necessary or expedient for effecting any sale or other
disposition which SG may make in respect of all or any of the Pledged Goods, the
Pledged Documents, the Gage-Espèces Amount or the Assigned Rights.

-5-



--------------------------------------------------------------------------------



 



5. Powers of Bank
(i) The Customer hereby irrevocably appoints SG its true and lawful attorney to
give notices, to demand, receive and enforce payments and to endorse
instruments, give receipts and releases and to sue for monies payable to the
Customer.
(ii) SG may, at any time, [with 48 hours notice] [SG to advise], but without
additional authority from the Customer or any other person, sell, assign,
transfer, negotiate or otherwise dispose of the Pledged Documents or the Pledged
Goods or the Assigned Rights at such times, in such manner and generally on such
terms and conditions and for such consideration as SG may think fit. After
payment of all costs, expenses, charges, commissions including any freight and
insurance costs, the net proceeds of such disposal shall be applied by SG
towards the discharge of the Secured Liabilities in such order as SG may from
time to time conclusively determine. Any such disposal shall be without
prejudice to the right of recourse of SG against the Customer for any deficit
arising from the application of the proceeds of disposal to the Secured
Liabilities. Any surplus monies (if any) following such disposal and application
shall belong to the Customer.
(iii) In exercising the power of sale or disposal as aforesaid, SG shall not in
any way be responsible for any loss occasioned thereby howsoever arising. SG
shall not to be liable to account as a mortgagee in possession or for default by
any warehouse keeper, broker, auctioneer or other person employed in connection
with the said goods or the sale or other disposal thereof or for any neglect
default loss or damage in connection with any Pledged Goods or Pledged
Documents.
6. Miscellaneous
(i) SG may at any time and in its absolute discretion exercise any of the powers
conferred upon it by this letter but it shall have no responsibility to the
Customer on account of the exercise or non-exercise of any such powers or the
timing thereof.
(ii) The rights of SG under this Security Deed shall be continuing security for
the payment of the Secured Liabilities and not be considered as satisfied by any
intermediate payment or satisfaction of the whole or any part of any sum or sums
of money owing (actually or contingently).
(iii) The security granted by the Customer to SG under this Security Deed is in
addition to and shall be without prejudice to any other lien, right of
retention, set-off or combination of accounts or other right which SG may
otherwise have against the Customer arising whether by contract, law or statute.
The rights, powers and remedies provided in this Security Deed are cumulative
and are not, nor are they to be construed as, exclusive of any rights, powers or
remedies provided by law or otherwise.
(iv) The rights of SG hereunder will inure to the benefit of its successors and
assigns.

-6-



--------------------------------------------------------------------------------



 



(v) The rights and obligations of SG hereunder may be sold, assigned,
transferred or otherwise disposed of by SG in whole or in part without the
consent of the Customer and SG shall inform the Customer in writing following
such assignment, transfer or novation. The Customer may not sell, assign,
transfer or otherwise dispose of any of its rights or obligations under this
Deed without the prior written consent of SG.
(vi) The Customer shall release, waive and indemnify SG against all losses,
costs, damages, expenses, claim and demands (including, without limitation, any
indirect or consequential loss, loss or damage suffered as a result of an action
brought by a third party) arising out of anything that may be done by SG
pursuant to this Security Deed, except in the case of gross negligence or wilful
misconduct on the part of SG.
(vii) No failure on the part of SG to exercise, or delay on its part in
exercising, any of its rights, powers and remedies provided by this Security
Deed or by law shall operate as a waiver thereof. No single or partial waiver of
any of such rights preclude any further or other exercise of such right nor the
exercise of any other right.
(viii) No amendments or waiver of any provision of this Security Deed and no
consent to any departure by the Customer therefrom shall in any event be
effective unless the same shall be in writing and signed or approved in writing
by SG. Any such waiver or consent if given shall be effective only in the
specific instance and for the specific purpose for which it is given.
(ix) Every provision contained in this Security Deed shall be severable and
distinct from every other such provision. If at any time any provision is or
becomes invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected
thereby.
(x) Neither the Customer nor SG intend that any term under this Deed should, by
virtue of the Contracts (Rights of Third Parties) Act 1999, confer any rights or
benefit on or be enforceable by any other person.
7. Law
Without prejudice to any relevant local law applicable in relation to the
constitution or perfection of the rights described hereunder, the parties agree
that this Security Deed is governed by and construed in accordance with English
law.
IN WITNESS whereof the Customer has caused this letter to be executed as a deed
the day and year below written.

         
EXECUTED as a DEED by ________
  )    
for and on behalf of
  )    
CHS EUROPE SA
  )    
 
       
 
       

-7-



--------------------------------------------------------------------------------



 



         
 
  (Authorised Signatory)    
 
       
 
       
 
  (Authorised Signatory)    
 
       
EXECUTED as a DEED by ________
  )    
for and on behalf of
  )    
Société Générale
  )    
 
       
 
       
 
  (Authorised Signatory)    

-8-



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT FOR
COMMODITIES IN CIRCULATION
OF 26 June 2008
BETWEEN
LIMITED LIABILITY COMPANY
CHS UKRAINE
AS PLEDGOR
and
SOCIÉTÉ GÉNÉRALE
AS PLEDGEE

1



--------------------------------------------------------------------------------



 



THIS PLEDGE AGREEMENT FOR COMMODITIES IN CIRCULATION (the “Agreement”) is made
on 26 June 2008, by and between the following Parties:
Limited Liability Company “CHS UKRAINE” (the “Pledgor”), a legal entity under
the laws of Ukraine with its registered office at 67 Peremogy Avenue, Kiev,
03062, Ukraine, registration number 35704808, represented by General Director [
] acting pursuant to its constituent documents; and
SOCIÉTÉ GÉNÉRALE (the “Pledgee”), a French banking société anonyme, with a share
capital of EUR 548,431,403.75 and its registered office at 29 boulevard
Haussmann, 75009 Paris, France, identification number 552 120 222 RCS Paris (the
“Pledgee”), represented by [ ] acting pursuant to its constituent documents.
RECITALS:
(A) CHS Europe SA, as Customer, and the Pledgee, as Lender have entered into the
Uncommitted Trade Finance Facility Letter of [ ] 2008 (the “Facility Letter”)
and Standard Terms for Uncommitted Trade Finance Facility, pursuant to which the
Pledgee has agreed to make available to CHS Europe SA an uncommitted trade
finance facility (the “Facility”) in the aggregate maximum principal amount of
USD 60,000,000 (US Dollars sixty million) for the purpose of financing of
general commodities trading activity of the Pledgor.
(B) Inventory financing sub-limit under the Facility Letter is up to USD
20,000,000 (US Dollars twenty million), which includes (i) preshipment inventory
financing in Russia and Ukraine that shall be used for advances and overdrafts
for a maximum duration of 180 days and (ii) presold inventory financing at
destination (EMEA region) to be used for advances and overdrafts and for a
maximum duration of 180 days.
(C) The Pledgor is a Ukrainian subsidiary of CHS Europe SA. The Pledgor
undertakes to act as a property surety in relation to the Facility as defined in
Article 11 of the Law of Ukraine “On Pledge”.
(D) The Pledgor and the Pledgee accordingly wish to enter into this Agreement on
the terms set forth below.
IT IS AGREED AS FOLLOWS:

2



--------------------------------------------------------------------------------



 



1. DEFINITIONS AND INTERPRETATION
1.1. Definitions
In this Agreement:
“Commodities” means grain commodities more specifically defined in attachments
according to Schedule 2 to this Agreement and stored at the approved warehouses
listed in Schedule 1 to this Agreement, which constitute an integral part of
this Agreement.
“Hryvna” means the lawful currency of Ukraine.
“Secured Claims” means all present and future obligations, liabilities and
claims (whether actual or contingent and whether owed jointly or severally or in
any other capacity whatsoever) of CHS Europe SA to the Pledgee under the
Facility Letter, including, without limitation, the obligation of CHS Europe SA
to pay the principal amount due in respect of the Facility and accrued interest
thereon.
“Security Period” means the period beginning on the date of this Agreement and
ending on the date on which either:
(i) all Secured Claims have been unconditionally and irrevocably paid and
discharged in full; or
(ii) this Agreement has been terminated by mutual agreement of the Parties.
1.2. Interpretation
(a) In this Agreement, unless the contrary intention appears, a reference to:
(i) an “amendment” includes a supplement, novation or re-enactment and “amended”
is to be construed accordingly;
(ii) an “authorisation” includes an authorisation, consent, approval,
resolution, licence, permit, exemption, filing or registration; and
(iii) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law, unless otherwise
specified) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organisation;
(iv) a provision of law is a reference to that provision as amended or
re-enacted;

3



--------------------------------------------------------------------------------



 



(v) a Clause, Paragraph or a Schedule is a reference to a clause or paragraph
of, or a schedule to, this Agreement;
(vi) a document is a reference to that document as amended from time to time;
and
(vii) a time of day is a reference to Paris time.
(b) Save as expressly defined herein, capitalised terms defined in the Facility
Letter shall have the same meanings in this Agreement.
(c) The index to and the headings in this Agreement are for convenience only and
are to be ignored in construing this Agreement.
1.3. Currency Conversion
Where, at any time, an amount in Dollars falls to be converted into an amount in
Hryvna (or vice versa), the applicable rate of exchange for such conversion
shall be the official rate of exchange for the conversion of Dollars into Hryvna
(or vice versa) determined by the National Bank of Ukraine for the date of such
conversion.
2. SECURITY
2.1. Creation of Security
(a) The Pledgor hereby pledges the Commodities to the Pledgee as security for
the prompt and complete payment and performance of the Secured Claims.
(b) The Secured Claims shall be discharged upon their irrevocable payment in
full to the Pledgee.
(c) The Commodities remain in the ownership and possession of the Pledgor until
the moment of delivery to consumers under respective sales contracts entered
into between the Pledgor and consumers (“Sales Contracts”), and the Pledgor may
dispose of the Commodities in accordance with the provisions of such Sales
Contracts.
(d) The security created by this Agreement is a first ranking security. The
Pledgor hereby grants to the Pledgee the right to levy execution upon the
Commodities and to receive preferential satisfaction from the value of the
Commodities before other creditors of the Pledgor according to the applicable
legislation.

4



--------------------------------------------------------------------------------



 



2.2. Times and Location of Pledge
(a) The Commodities shall be pledged to the Pledgee on the terms and conditions
of this Agreement at all times during the period up to, and including, the time
when the Commodities are delivered to the consumers pursuant to the Sales
Contracts.
(b) The Parties agree that during the period described in sub-clause (a) above
the Commodities may be located at the approved warehouses in Ukraine. The list
of approved warehouses for storage of the Commodities is shown in Schedule 1 to
this Agreement, which constitutes its integral part.
(c) The Pledgor shall submit to the Pledgee monthly reports specifying the
warehouses that accepted the Commodities for storage, description of the
Commodities and other information as shown in Schedule 2. The Pledgee shall
countersign a copy of the report and return a copy of the countersigned report
to the Pledgor. Once the report is so signed by authorised representatives of
both Parties, such notice shall be deemed an integral part of this Agreement.
3. PRESERVATION OF SECURITY
During the Security Period, the pledge constituted by this Agreement shall be a
continuing security and shall only be terminated on the satisfaction of all the
Secured Claims and the termination in full of the obligations of CHS Europe SA
(whether actual or contingent) under the Facility Letter, and shall not be
satisfied by any intermediate or partial discharge or payment of the Secured
Claims.
4. REPRESENTATIONS AND WARRANTIES
4.1. Representations and Warranties
The Pledgor makes the representations and warranties to the Pledgee:
(a) the Pledgor is the existing sole owner of the Commodities and the
Commodities are to be paid for in accordance with the terms of the relevant
Sales Contracts;
(b) to the best of Pledgor’s knowledge, there subsists no breach of any law
which affects or might affect the value of the Commodities;
(c) there are no covenants, agreements, stipulations, reservations, conditions,
interest, rights or other

5



--------------------------------------------------------------------------------



 



matters whatsoever affecting the Commodities other than the pledge created by
this Agreement; and
(d) the Pledgor has been paying and will continue to pay in full all taxes with
respect to the Commodities.
4.2. Times for Making Representations and Warranties
The representations and warranties set out in Clause 4.1 are made on the date of
this Agreement and are deemed to be repeated by the Pledgor on the date of each
request for an advance under the Facility Letter, each advance date and the
first day of each interest period with reference to the facts and circumstances
then existing.
5. UNDERTAKINGS
5.1. Duration
The undertakings in this Clause 5 remain in force throughout the Security
Period.
5.2. Other Encumbrances
The Pledgor shall not grant or allow to exist any security over the Commodities
other than the pledge over the Commodities created under this Agreement.
5.3. Access
The Pledgor shall permit the Pledgee and any person nominated by it at all
reasonable times to view the state of any of the Commodities.
5.4. Power to Remedy
In case of failure by the Pledgor to perform any term of any agreement relating
to the Commodities, and to which the Pledgor is a party, the Pledgor hereby
permits the Pledgee or its agents and contractors to take any action as the
Pledgee may reasonably consider necessary or desirable to prevent or remedy any
breach of any such term (including exercising the Pledgor’s rights).
5.5. Disposal of Pledged Commodities
The Pledgor shall give two (2) calendar days notice to the Pledgee of its
intention to sell or otherwise dispose of any Commodities during the Security
Period. No such disposal of the Commodities by the Pledgor shall take place
except with the prior written consent of the Pledgee.

6



--------------------------------------------------------------------------------



 



5.6. Restoration of the Lost or Damaged Commodities
If during the Security Period the Commodities (or any part thereof) are lost or
damaged, or if the Pledgor’s title thereto is terminated on grounds provided for
by law, the Pledgor shall immediately notify the Pledgee thereof in writing and
within a time period agreed with the Pledgee, restore or replace the Commodities
or part thereof with other Commodities of equal value. If such replacement or
restoration of the Commodities or part thereof is impossible within the time
period agreed with the Pledgee, the Pledgor shall provide other security,
satisfactory to the Pledgee, in relation to the Secured Claims.
6. DEALINGS WITH PROPERTY
(a) The Pledgee may, but shall not be obliged to, take any steps necessary to
preserve the Commodities or any part thereof.
(b) At all times during the Security Period, the Pledgor shall only:
(i) be entitled to deal with the whole or any part of the Commodities; or
(ii) assign, transfer, novate or otherwise dispose of all or any part of its
rights, title or interest in or to the Commodities,
only to the extent that such dealing, assignment, transfer, novation or other
disposal is not in breach of the terms of this Agreement.
(c) The Pledgor shall remain solely and fully liable under or in respect of the
Sales Contracts to which it is a party to perform all the obligations and to pay
all losses, costs, expenses, taxes and damages arising in connection with the
Commodities or any part thereof.
(d) Unless and until an Event of Default occurs the Pledgor shall be entitled:
(i) to receive all interest and income from use of the Commodities subject to
the provisions of this Agreement;
(ii) to possess and use the Commodities and to exercise any other rights
attached to any part of the Commodities but only in a manner consistent with the
terms of this Agreement; and
(iii) to retain use, possession and control of the

7



--------------------------------------------------------------------------------



 



Commodities in any lawful manner consistent with this Agreement.
7. INSURANCE
Throughout the Security Period, the Pledgor shall maintain insurance in respect
of the Commodities. The Pledgor shall ensure that the Pledgee is named as loss
payee under the Pledgor’s insurance policies. All insurances shall be with
reputable independent insurance companies or underwriters.
8. LEVY OF EXECUTION
(a) If an Event of Default has occurred and is continuing, the security
constituted by this Agreement shall become enforceable, and the Pledgee shall be
entitled to enforce all or any part of the security in any manner it sees fit
with or without judicial procedure or arbitration including, without limitation:
(i) settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands relating in any way to any part of the
Commodities;
(ii) levy execution against any or all of the Commodities, and bring, prosecute,
enforce, defend and abandon all actions, suits and proceedings in relation to
any part of the Commodities which may seem to it to be expedient and execute
releases or other discharges in relation thereto;
(iii) take possession of all or any part of the Commodities, sell all or any
part of the Commodities in any manner permitted by law (including by way of
public sale or auction);
(iv) give valid receipts for all moneys payable to the Pledgor in respect of any
part of the Commodities;
(v) apply for and maintain any regulatory permission, consent or licence;
(vi) execute and do all such other acts, deeds and things as the Pledgee may
consider reasonably necessary or desirable for or in relation to any of the
purposes set out in this Paragraph (a), which are permitted under applicable
Ukrainian law; and
(vii) collect, recover or compromise and give good

8



--------------------------------------------------------------------------------



 



discharge for any moneys payable to the Pledgor in respect of any part of the
Commodities.
(b) If the proceeds received by the Pledgee from the sale of the Commodities or
otherwise exceed the amount of the Secured Claims, the excess shall be returned
to the Pledgor within five (5) business days of receipt. Determination by the
Pledgee of the amount of such excess shall be prima facie evidence of such
amount.
9. NO LIABILITY
The Pledgee shall have no liability towards the Pledgor in respect of any cost,
claim, expense, damage, loss or liability (a “Loss”) arising from, any action
taken by the Pledgee (or failure to act) in accordance with the provisions of
this Agreement or pursuant to any rights or powers conferred upon the Pledgee by
this Agreement, except where such Loss arises from the gross negligence or
wilful misconduct of the Pledgee.
10. RELEASE
Upon the expiry of the Security Period the Pledgee shall release to the Pledgor
all the rights, title and interest of the Pledgor in the relevant Commodities
and give such instructions and directions as the Pledgor may reasonably require
in order to perfect such release.
11. FURTHER ASSURANCE
The Pledgor shall from time to time upon the request of the Pledgee promptly, at
its own expense, execute and deliver any and all such further agreements,
documents and instruments, and take such further actions, which are reasonably
contemplated by this Agreement.
12. ENTIRE AGREEMENT
This Agreement shall constitute the entire agreement between the Pledgor and the
Pledgee and supersedes all previous agreements and understandings between the
Pledgee and the Pledgor with respect to the same subject matter.
13. APPLICATION OF PROCEEDS
Any moneys received by the Pledgee after this Agreement has become enforceable
shall be applied for payment of Secured Claims.

9



--------------------------------------------------------------------------------



 



14. AMENDMENTS AND WAIVERS
14.1. Procedure
Any term of this Agreement may be amended or waived only by an instrument in
writing signed by the Parties thereto.
14.2. Waivers and Remedies Cumulative
The rights of the Pledgee under this Agreement:
(a) may be exercised as often as necessary;
(b) are cumulative and do not exclude any of its rights under the laws of any
jurisdiction; and
(c) may be waived only in writing and specifically.
Delay in exercising or non-exercise of any such right is not a waiver of that
right.
15. NOTICES
15.1. Giving of Notices
All notices or other communications under or in connection with this Agreement
shall be given in writing and, unless otherwise stated, may be made by letter or
facsimile. Any such notice will be deemed to be given as follows:
(a) if by letter, when delivered personally or on actual receipt; and
(b) if by facsimile, when received in legible form.
However, a notice given in accordance with the above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day.
15.2. Addresses for Notices
(a) The postal address and facsimile number of the Pledgor are:
CHS UKRAINE
67 Peremogy Avenue
03062 Kiev Ukraine
Tel.: 380 44 537 35 98

10



--------------------------------------------------------------------------------



 



Fax: 380 44 241 92 16
or such other as the Pledgor may notify to the Pledgee by not less than 5
business days’ notice.
(b) The address and facsimile of the Pledgee:
SOCIÉTÉ GÉNÉRALE
29 boulevard Haussmann
75009 Paris
France
Telephone:
Fax:
or such other as the Pledgee may notify to the Pledgor by not less than 5
business days’ notice.
16. LANGUAGE
(a) Any notice given under or in connection with this Agreement shall be in
English.
(b) All other documents provided under or in connection with this Agreement
shall be:
(i) in English; or
(ii) if not in English, accompanied by a certified English translation (except
as otherwise agreed by the Pledgee) and, in this case, the English translation
shall prevail unless the document is a statutory or other official document.
17. PROCEEDINGS
The Pledgor hereby consents generally in respect of any proceedings to the
giving of any relief or the issue of any process in connection with such
proceedings including the making, enforcement or execution against any property
whatsoever (irrespective of its use or intended use) of any order or judgment
which may be made or given in such proceedings.
18. SUCCESSORS AND ASSIGNS
The Pledgor may not assign, transfer, novate or dispose of any of, or any
interest in, its rights and/or obligations under this Agreement without the
prior written consent of the Pledgee.
19. SEVERABILITY
If any provision of this Agreement is or becomes

11



--------------------------------------------------------------------------------



 



illegal, invalid or unenforceable in any jurisdiction in relation to any party
hereto, that shall not affect the validity or enforceability:
(a) in that jurisdiction of any other provision of this Agreement; or
(b) in other jurisdictions of that or any other provision of this Agreement.
20. LAW AND DISPUTE RESOLUTION
20.1. This Agreement is governed by, and shall be construed in accordance with,
the laws of Ukraine.
20.2. Any dispute arising out of this Agreement or in connection with this
Agreement shall be referred for consideration and final settlement to the
International Commercial Arbitration Court at the Ukrainian Chamber of Commerce
and Industry. The parties agree that as to the consideration and settlement of
the dispute the Rules of the International Commercial Arbitration Court at the
Ukrainian Chamber of Commerce and Industry shall apply. The Arbitration Court
shall be composed of three arbitrators. Place of the Arbitration Court meeting
shall be Kyiv, Ukraine. Language of the Arbitration Court proceedings shall be
English.
21. REGISTRATION
This Agreement shall be registered with the State Register of Ukraine of
Encumbrances of Movable Properties.
IN WITNESS WHEREOF the parties have duly executed this Agreement in 2 signed
originals on the date first written above, each of which will be considered to
be an original but all of which shall together constitute one and the same
Agreement.

12



--------------------------------------------------------------------------------



 



SCHEDULE 1
LIST OF APPROVED WAREHOUSES

                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
 
  Poltava Region            
 
               
1
  LLC Agrofirma     20     village Pogreby,
Zhovtneva str, 104,
Globunskij
region
 
               
2
  LLC Burat     100     36007, Birjuzova str
43a, Poltava
 
               
3
  OJSC Gadjackyj Elevator     100     37300, Gadjach,
Lenina str 75
 
               
4
  CJSC Globynskyj elevator     70     39000,Globyne,
Lenina str. 47, 39140,
Nova Galewina,
Zhovtneva str 84
 
               
5
  OJSC Grebinkivskij MKZ     15     37400,Grebinka, provylok
Pyrjatynskuyj 52
 
               
6
  LLC Elevator “Chysta Krunucja”     100     39341,Novosanzhens
kuyj region,
Rudenkivska,Mira str14
 
               
7
  LLC Inter — Agro     20     36034,Poltava,
Lyvarna str 4a,
39000, Poltavska obl.,
Globyne,Marksa str 65a, 37400,
Grebinka, prov. Pyrjatynskyij48
 
               
8
  LLC Kobeljaky Hlibprodykt     142     39237, Kobeljackij
region, Butenki,
Poltavska str 67
 
               
9
  CSSC Lazirkivski elevator     30     37710, Orzhyckij region,
Lazirky,Lenina str 79
 
               
10
  CJSC Mirgorodskij Elevator     120     37600, Poltavska obl., Myrgorod,
Petrivska str
15,38100, V. Baganchanskij
region, v. Gogolevo,
Gogolja str 50,
38300, Shyshackij region,
v. Sagajdak,Fedorenko str 96

13



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
11
  LLC Mirgorodskij elevator MKZ     16     36700, Myrgorod,
Khorolska str 44
 
               
12
  LLC Nauka — Elevator     8     39500,Poltavska obl.,
Karlivka, Ogorodnaja str 1v,
37710,Poltavska obl.,
orzhyckij region, lazirky,
Voroshylova str 1
 
               
13
  PC agrofirm“Podoljaka”     10      
 
               
14
  LLC Poltava — Sad     10     38672, v.Tereshky,
Shevchenko str 3a
 
               
15
  OJSC Poltavska XPP     100     36009, Poltava,
Rybchanska str 31,
38413, Poltavska obl.,
Reshetylivskij region,
Zhovtneve, Elevatorna str 15,
39500,Poltavska obl.,
Karlivka, Zavodska str 1a
 
               
16
  Poltavskij KXP     10     36022, Poltava,
Lenina str 69
 
               
17
  LLC Posullja     10     37552, Lubenskyj region,
v. Zasullja,
Komsomolska str 127
 
               
18
  CJSC Semenivskij elevator     25     38200,Poltavska obl.,
v.Semenivka, Lenina str 3, 37800,
Poltavska obl., Khorol,
Vokzalna str 1
 
               
 
  Dnepropetrovsk region            
 
               
19
  ACTI Novomukolayivskij elevator     20     51653, Verkhnjodniprovskyij rejion,
v. Novomykolayivkam,
Suvorova str 1

14



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
20
  LLC AJAKS     100      
 
               
21
  LLC Bozhedarivskij elevator     40     52323, dnipropetrovska obl.,
Krynychanskyj region,
Schorsk,
Vykonkomivska str 1
 
               
22
  LLC Greynfild-A     20     52433, Solonjanskyj region,
v. Elizarovo,
Pryvokzalna 1
 
               
23
  PC “Intertreyid”, AF     12     52532,Synelnykivskyj region,
v. Rozdory,
Zaliznychna 4
 
               
24
  LLC Oril’skij obednanij elevator     50     Novomoskovsryj region,
Pereschepino, Vatytina str 11
 
               
25
  LLC “Olimpeks—Agro”     16     51230,Novomoskovskyj rejion,
v. Kilchen,
Pryvokzalna 1
 
               
26
  LLC Pavlogradzernoprodukt     20     51327, Juryivskyj region,
v. Varvarivka, Prystanciyina
 
               
27
  CJSC Pererobnuk     10     53003, Kryvorizkyj region,
v Kolomiytceve.
 
               
28
  OJSC Pjatikhatskij elevator     70     52100, Pjatykhatky,
Klymenka str 1
 
               
 
  Sumy region            
 
               
29
  OJSC Bilovodskij KKHP     30     42070, Romenskyj
region, Bilovod,
Bilovodska str 2
 
               
30
  CJSC Vorozhbjanskij KKHP     30     41811, Bilopilskyj region,
Vorozhba, Novikova str 15
 
               
31
  LLC Dubovjazivskij elevator     20     41655, Konotopskyj region,
v. Dubovjazivka,
Trudova str 48

15



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
32
  OJSC Kirikivska KHPP     20     42831, Veluko — Pusarivskyjregion,
Kyrivka,
pr.Pryvokzalnyj str 6
 
               
33
  LLC Konotopske pidpryjemstvo
khliboproduktiv     35     41600, Konotop,
Generala Tkhora str 99
 
               
34
  OJSC Krasnopil’ske KHPP     15     42400, Krasnopillja,
Vokzalna str 60
 
               
35
  OJSC Lebedinske KHPP     40     42200, Lebedyn,
Zaliznychna str 46
 
               
36
  OMHI Agro Trade, LLC     20     41400, Gloukhiv,
Indystrialna str 4
 
               
37
  DP Okhtirskiy KKHP     15     42700, Okhtyrka,
Chervonoarmiyjska str 11
 
               
38
  LLC Poltavapromservis     10     42600,Trostjanec,
Gryshyna str 26a
 
               
39
  CJSC Rayz     25     42305,Sumskyj region,
village Stepanivka
 
               
40
  DP Khlibna baza №82     50     41812, Bilopilskyj region,
Vorozhba, Peremogy str 19
 
               
 
  Cherkassy Oblast            
 
               
41
  LLC Victorivske     60     20144 Victorivka,
Kosmodemianska str 3, 36,
Mankivsky region
 
               
42
  OJSC Gladkovshinske HPP     30     197000, Gladkovshina,
Zolotonosha region
 
               
43
  LLC Zernogor     33     195000, Gorodiche sity,
Industrialna street, 12
 
               
44
  OJSC Zhazhkovski elevator     100     192000, Zhazhkiv city,
Mira street, 1

16



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
45
  Lebedinski semzavod     30     Lebedin,
Shpolyanskiy region,
Zavodska street, 17
 
               
46
  Tagancha HPP     34     09724, Ivanivka,
Boguslavskiy, Kiyev region,
Zaliznichna,1
 
               
47
  Monastiriche HPP     30     19133, Satanivka,
Monastirishchivskiy region,
Franka street, 19
 
               
48
  Serdiykivske HPP     30     20705, Smelianskiy region,
Serdukivka
 
               
49
  LLC Zernotorgivelna compania “Khors”     35,6     Drabovo Bariatinske,
Drabovskiy region
 
               
50
  Katerinopolski KHP     85,5     Erki Katerinopolskiy region,
Lenina street, 47
 
               
51
  DP Zlatodar     161,1     19700, Zolotonosha,
Shevchenko street, 47
 
               
 
  Kharkov Oblast            
 
               
52
  CJSC «Vodyanske khlibopriymalne
pidpriyemstvo»     20     62053, Kharkivska oblast,
Krasnokutskiy region,
Vodiane village,
Pidlisna street 2
 
               
53
  CJSC «Kolomakske khlibopriymalne
pidpriyemstvo»     35     63131, Kharkivska oblast,
Kolomakskiy region,
Shelestove village,
Sverdlova str. 1
 
               
54
  CJSC «Kovyagivskiy kombinat
khliboproductiv»     40,7     63021, Kharkivska oblast,
Valkivskiy region, Kovyagi,
Privikzalna str. 1
 
               
55
  CJSC «Zolochivske khlibopriymalne
pidpriyemstvo»     36     62200, Kharkivska obl.,
Zolochivskiy region,
Zolochiv,
provulok Bogdana Khmelnitskogo 5
 
               
56
  LLC Novovodolazhske HPP     10     63200, Kharkivska obl., Vodolaga,
Privokzalna str. 3

17



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
57
  CJSC Bliznyukivskiy KHP     35     64801, Kharkivska obl.,
Bliznyukivskiy region, Bliznyuki,
Komsomolska str. 11
 
               
58
  CJSC Likhachivskiy HPP     45     64100, Kharkivska oblast,
Pervomayskiy region,
Pervomaysk, Mira str. 43
 
               
59
  CJSC Bogodukhivske HPP     37     62102, Kharkivska oblast,
Bogodukhivskiy region, Bogodukhiv,
PR Slobodka str. 69
 
               
60
  CJSC Kigichivske HPP     32     64003, Kharkivska obl.,
Kigichivskiy region, Kigichivka,
Sadova str. 19
 
               
61
  CJSC Gutyanskiy elevator     50     62132, Kharkivska obl.,
Bogodukhivskiy region,
Gubarivka village,
Gutyanska str. 91-A
 
               
62
  CJSC Lozovske HPP     40     64600, Kharkivska oblast,
Lozovskiy region, Lozova,
Krasnoarmeyska str. 50
 
               
63
  CJSC Velikoburlutske HPP     45     Kharkivska obl.,
Velikoburlutskiy region,
Velikiy Burluk,
Sverdlova 6
 
               
64
  CJSC Shevchenkivskiy KHP     38,8     63600, Kharkivska obl.,
Shevchenkivsky region,
Shevchenkove, Kirova str. 1
 
               
65
  OJSC «Balakleyivske khlibopriymalne
pidpriyemstvo»     35     64200, Kharkivska oblast,
Balakleyivskiy region, Balakleya,
Vtorchermetovska str. 1
 
               
 
  Vinnitsa Oblast            
 
               
66
  Barskoye HPP     33.0     Bar, Vokzalna str.26

18



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
67
  LLC Bershadskyi KHP (Florino)     88.3     Bershadskyi region,
Florino,Kolhozna str.1.
 
               
68
  LLC Bershadskyi KHP (Dzhulinka)     20.0     Bershadskyi region,
Dzulinka,
60-richya Zhovtnya str.1
 
               
69
  LLC Reg Vin-Agroresurs     20.0     Bershadskyi region,
Dzulinka, 60-richya Zhovtnya str.2
 
               
70
  LLC Vapnyarskiy Elevator     102.0     Tomashpolskiy region, Vapnyarka,
Gagarina str.6
 
               
71
  LLC Lui Dreifus Commodities Ltd
(Gaysinskyi silo)     80.0     Gaisyn,
Stantsiyna str.2
 
               
72
  LLC Khlib Zhmerynshiny     55.8     Zhmerinka,
Barlyaeva, 2
 
               
73
  LLC Kalynovske HPP     79.0     Kalynovka,
Kotsyubynskogo str.33
 
               
74
  LLC Karolynskyi Elevator     31.0     Nemyrovskyi region,
Karolina
 
               
75
  OJSC Vinnytsya HP     55.7     Kazatin,
Dovzhenko str, 93
 
               
76
  CJSC Kotyuzhanske zerno     43.4     Kurylovetskyi region, Obukhiv,
Zaliznychna,12
 
               
77
  LLC Kryzhopolskiy Elevator     60.0     Kryzhopol,
Sovetska str.6
 
               
78
  OJSC Kublychskyi HPP     52.0     Teplitskyi region, Kulich,
Zaliznychna,12
 
               
79
  LLC Lipovetskyi Elevator     51.0     Lipovetskiy region,
Lipovets,18
 
               
80
  OJSC Oratovske HPP     26.0     Oratov,
Privokzalna str.1
 
               
81
  CJSC Agrofirma Myriv     25.0     Nemirov,
Lenina str.244

19



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
82
  LLC Lui Dreifus Commodities Ltd
(Rahnyanskyi silo)     166.9     Shargorodskiy region,
Rakhny Lisovyiye,
Mira str.40
 
               
83
  DP OJSC Vinnytsya HP     69.1     Pogrebische,
Privokzalna str.47
 
               
84
  LLC RegVinInvest     45.0     Trostyanets,
Pervomayska str.1
 
               
85
  OJSC Khmelnykskyi Elevator     65.0     Khmelnik,
Poryka str.26
 
               
86
  DP Podylske boroshno OJSC Kontsern
Khleboprodukt     41.0     Shargorodskyi region, Penkovka,
Chapaevska str.1
 
               
87
  DP Veka Vin Vektor Oil Trade     25.0     Shargorodskyi region, Penkovka,
Sovetska str.1AM
 
               
 
  Zhytomyr Oblast            
 
               
88
  OJSC Chudnovske HPP     20.0     Chudnovskyi region, Volshanka,
Chudnovska str.1.
 
               
89
  OJSC Andrushovske HPP     20.0     Andrushovka,
Stantsiyna str.20
 
               
90
  OJSC Popelnyanskyi HPP     20.0     Popelnya,
Frunze str.117
 
               
 
  Ternopol Oblast            
 
               
91
  CJSC Mlynivtsi     52.0     Zborovskyi region, Mlynivtsi,
Kabarovetska str.10
 
               
92
  OJSC Lanovetske HPP     31.0     Lanovtsy,
Zaliznodorizhna,40
 
               
93
  LLC Buchachagrokhlebprom     38.0     Buchach,
Galytska str.160

20



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
94
  LLC Zbarazhskyi KHP     33.0     Zbarazh,
Grushevskogo str, 90
 
               
 
  Khmelnitsky Oblast            
 
               
95
  OJSC Antoniny     20.0     Krasilovskyi region, Kremenchuk,
Vokzalna str.1
 
               
96
  LLC Ecolinia     24.0     Dunayevskyi region, Petrovka,
Kutuzova str.33
 
               
97
  LLC Agrotek-HPP     40.0     Volochyskyi region, Voytovtsy,
Sovetska,21
 
               
98
  LLC Kombikormovyu Zavod     22.0     Starokostyantynov,
Vesnyanske shosse, 5
 
               
 
  Kirovograd region            
 
               
99
  LLC Alexandria elevator prom
Pantaevka     25,6     28050 Aleksandriyskiy region,
Pantaivka,
Dzerzhinskogo street 1
 
               
100
  OJSC Schaslivske     33     28050 Aleksandriyskiy region, Dobronadiyvka,
Privokzalna street 55
 
               
101
  “Kirovodradoliya” elevator #2     105     25013, Kirovograd,
Urozhaina street 30
 
               
102
  AP LLC “Dolinskiy KZ”     19,6     28500 Dolinskiy region, Dolinskaya,
Voikova 1
 
               
103
  OJSC “Ermilivske HPP”     50     26533, Golovanivskiy region, Emilovka,
Lenina street 2
 
               
104
  LLC ACTI Znamenskiy elevator     100     27405 M.Znamianka,
Osadtchego 95
 
               
105
  OJSC Kuntsovskiy elevator     110     28228, Novgorodkivskiy region,
Kuntsivka,
Privokzalna street 5

21



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
106
  Zlinka DP Khlebnaya baza 78     230     26232, Maloviskivskiy region, Zlinka,
Valegina street 1
 
               
107
  KHP# 2     115     25014, Kirovograd,
Prospekt Inzheneriv 2
 
               
108
  Shestakovske HPP           25014, Kirovograd,
Prospekt Inzheneriv 2
 
               
109
  DP Novo Ukrainske KHP     120     27100, NovoUkrainka,
Tchaikivskogo street 28
 
               
110
  OJSC M.Viskovske HPP     25     26200, Malaya Viska,
Zhovtneva street 161a
 
               
111
  OJSC Novo Mirgorodskiy elevator     135     26000, Novomirgorod,
Zaliznichna street 45
 
               
112
  CJSC “Zernoproduct”     20     27100 NovoUkrainka,
Kurchatogo street 36
 
               
113
  OJSC Yosipivskiy HPP     33     26625, Olshanskiy region,
Zaliznitchnoe
 
               
114
  OJSC Riadovskiy     40     28237, Petrivskiy region,
Ryadove,
Druzhby street 14
 
               
115
  Trepovske HPP     30     27400 Znamianskiy region,
Kirovogradska 1A
 
               
116
  OJSC Fundukleevske HPP     30     27300 Alexandrivskyi
region, Alexandrivka,
Vokzalnaya 3
 
               
117
  OJSC Tsibulivske HPP     15     27340, Alexandrivskiy
region, Mikhailivka,
Vokzalna street 18
 
               
118
  LLC Korolevske HPP     15     28020, Alexandrivskiy
region,
Gagarina 16
 
               
119
  LLC UkrAgroKom     55     28043, Aleksandrivskyi region, Golovkivka,
Zhovtneva street 1

22



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
120
  Aleksandrivskiy KKZ     3     27300, Aleksandrivka,
Lenina street 67/17
 
               
121
  Agrokontract Pomoshnaya     16     25006, Kirovograd,
Shevchenka street 51
 
               
122
  Krupianoy Dom     16     25014. Kirovograd,
Prospekt Inzheneriv 11
 
               
123
  Orion     3     27100, NovoUkrainskyi region, NovoUkrainka,
Kirova 17
 
               
 
  Lugansk region            
 
               
124
  Branch “Bilokukakinskiy silo     71,1     92200, Lugansk obl., Belokurakino,
238 Chapaeva str.
 
               
125
  LLC Krasnorichenske     40,5     92915, Lugansk obl.,
Krasnorechenskoe vill,
36 Shevchenko str.
 
               
126
  Llc “Lutuginskoe Hpp”     23,7     92000, Lugansk obl., Lutugino,
2 Zheleznodorozhnaya str.
 
               
127
  CJSC SPF “Agroton”     151,2     93500, Lugansk obl., Novoaydar,
42 Oktyabskaya str.
 
               
128
  CJSC “Popasnaya Agro”     28,2     93301, Lugansk obl., Popasnaya,
11 Chekhova str.
 
               
129
  DP “Rovenkovskiy KHP”     14     94700, Rovenki,
7 Engelsa str.
 
               
130
  CJSC “Rubezhnoe Agro”     21,1     93008, Rubezhnoe,
138 Kievskaya str.
 
               
131
  CJSC “Svatovo Agro”     49,9     92600, Lugansk obl., Svatovo,
24 “50 l. Pobedy” sq.
 
               
132
  LLC “Dolzhanskiy Silo”     24,6     94806, Lugansk obl., Sverdlovsk,
130 Chaykovskogo str.

23



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
133
  LLC “Agrariy”     24     93720, Lugansk obl.,
Slavyanoserbskiy rg, Frunze,
51 Internacionalnaya str.
 
               
134
  Llc “Ogorodnee”     25     93613, Lugansk obl.,
Stanichno-Luganskiy rg,
Petrovka, 18 Centralnaya str.
 
               
135
  LLC “Olhovskoe”     37,5     93653, Lugansk obl.,
Stanichno-Luganskiy rg,
Olhoviy, 8 Sverdlova str.
 
               
136
  OJSC “Starobelskiy Silo”     163     92700, Lugansk obl.,
Starobelsk, 4 “1st May” str.
 
               
137
  CJSC “Troitskoe Agro”     24     92100, Troitskoe, 85
Chkalova str.
 
               
 
  Zaporozhye Oblast            
 
               
138
  DP “DP Agroservice 2000”     32     Zaporozhye,
Zachinyayeva str. 113
 
               
139
  CJSC Tokmak-Agro     63     Zaporozhye oblast,
Tokmak, Shchavy str. 84
 
               
140
  CJSC Gaychur-Agro     60     Zaporozhye obl.,
Ternovate,
Elevatorna str. 4
 
               
141
  CJSC Vasilivka-Agro     35     Zaporozhskaya obl.,
Vasilivka, Marta 8 street
 
               
142
  JSC Volnyanskiy KHP     40     Zaporozhye obl.,
Volnyansk, per. Matrosova 22
 
               
143
  DP Khlibna baza # 74     120     Zaporozhye obl.,
Tokmakskiy region, Molochansk,
Vokzalna str. 125
 
               
144
  JSC Akimovskiy elvator     100     Zaporozhye obl.,
Akimovka, Kurortna str. 1

24



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
145
  JSC Verkhnyotokmakskiy KHP     29     Zaporozhye obl.,
Chernigovskiy region,
Verkhniy Tokmak
 
               
146
  JSC Troyanivskiy elvator     60     Zaporozhye obl,
Berdyansky region,
Shkolna str. 1
 
               
147
  JSC Orikhivske HHP     50     Zaporozhye obl.,
Orekhov, Privokzalna 44
 
               
148
  JSC Magedivske HPP     26     Zaporozhye obl., Pology region,
Magedovo Tsentralnaya str. 24
 
               
149
  JSC Rosivskiy Elevator     60     Zaporozhye obl., Rozivka,
Vokzalna str 72
 
               
150
  CJSC Belmanka-Agro     25     Zaporozhye obl.,
Kuybyshevskiy region,
Belmanka
 
               
151
  LLC Primorskiy Agrotehservis     15     Zaporozhye obl., Primorsk,
Chapaev str. 8a
 
               
 
  Dnepropetrovsk Oblast            
 
               
152
  CJSC Slavgorod-Agro     35     Dnepropetrovsk obl.,
Sinelnikovsky region, Slavgorod,
Mayska str. 1
 
               
153
  CJSC Sinelnikovo-Agro     35     Dnepropetrovsk obl.,
Sinelnikovsky region, Sinelnikovo,
per. Uyutniy 10
 
               
154
  “Nikopilska ZK” LLC     30     Dnepropetrovska obl.,
Nikopil, pr. Electrometallurgiv provulok 224
 
               
155
  OJSC Chortomlikske HPP     35     Dnepropetrovsk obl.,
Nikopilskiy region,
Chertomlik
 
               
156
  Mogilivske HPP LLC     35     Dnepropetrovsk obl.,
Tsarichanskiy region,
Mogilyov, Dniprovska str. 6

25



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
157
  OJSC Rozivsky elevator
(Novomoskovsky branch)     40     Dnepropetrovsk obl.,
Novomoskovsk,
Turgeneva str. 12
 
               
158
  OJSC Rozivsky elevator (Dmitrivsky
branch)     35     Dnepropetrovsk region,
Petropavlivskiy region,
Dmitrivka village
 
               
159
  OJSC Rozivsky Elevator
(Radushnyanskiy branch)     35     Dnepropetrovsk obl,
Krivorizhskiy region,
Radushne village
 
               
 
  CRIMEA            
 
               
160
  OJSC Dzhankoyskiy Elevator     100     Crimea,
Dzhankoy city
 
               
161
  OJSC Urozhaynensky KHP     150     Crimea,
Krasnoperekopskiy region,
Urozhayne village
 
               
 
  Kherson Oblast            
 
               
162
  Nikopolska ZK LLC/Kochakrivka branch     35     Kherson obl,
berislavsky region, Kochkarivka,
Voroshilova str.
 
               
163
  Nikopolska ZK LLC/Blakitnyansky HPP
branch     35     Kherson obl.,
Blakitne, Zaliznichna str. 5
 
               
 
  Donetsk Oblast            
 
               
164
  Karanskiy branch of OJSC Rozivsky Elevator     30     Donetska Obl.,
Telmanivskiy region,
Andriyivka town
 
               
 
  Nikolaev Oblast            
 
               
165
  OJSC Lyudmilovskiy elevator     91     55423, Bratskiy region,
Lyudmilivka station,
Vokzalnay 1

26



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
166
  OJSC Yavkinskiy elevator     51     56156, Bashtanskiy region,
Dobre, Tsentralna street 1.
 
               
167
  DP Mikolaivskiy portoviy elevator     69     54002, Mikolayv,
Slobidska 122/1
 
               
168
  OJSC Mikolayvskiy KHP     76.5     54042, Mikolayv, 1
Slobidska 122
 
               
169
  LLC Novobuzhskiy filial Agroexport
Yug     70     55600, Nobiy Bug,
Vatytina 1
 
               
170
  OJSC Trikratskiy KHP     60     56534, Vosnesenskiy region,
Trikraty
 
               
171
  OJSC Varvarivskiy elevator DP Mikolayvskiy elevator     57.8     54036,
Mikolayiv,
Admirala Makariva 31
 
               
172
  CJSC Veselinivske ZPP     27,1     57100, Veselinove,
Zhovtnevoi Revolutsii 2
 
               
173
  CJSC Yuzhniy elevator (Snigirivskiy)     70     57300, Snigurivka,
Lenin str., 14.
 
               
174
  OJSC Kamenomostivskiy HPP     70     55232, Pershotravneviy
region,
Kamianiy Mist,
Kosmonavtiv street
 
               
175
  OJSC Zaselske HPP     40     Zhovtneviy region,
Zasilia
 
               
176
  OJSC Kolosovskiy elevator     53.5     57030, Veselinivskiy region,
Kuydrivka
 
               
177
  LCC Bandurskiy elevator     60     55247, Pershotravneviy region,
Bandirka
 
               
178
  Kazankivskiy elevator OJSC     62     56030, Kazankivskiy region,
Kazanka, Zhovtneva, 41.

27



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
179
  Agroexport Yug, Kotliarivska filia
LLC     50     57263, Zhovtneviy region,
Shevchenkove,
Urozhaynaya street 17
 
               
180
  LLC Golagonivske HPP     18     57372, Snegirivskiy
region,
Galovanivka,
Parovozna 5
 
               
 
  Kherson Oblast            
 
               
181
  OJSC Kalanchakske HPP     100     Khersonskyi region22,
Kalanchatskiy raion, Mirne,
Elevatorna street 5
 
               
182
  Robusta-Agro LLC (Brilivskiy
elevator)     56.3     75143, Tsuyrupinskiy region, Brilivka,
Radianska 64
 
               
183
  Serogozskiy KHP     84     74721, Nizhneserogozskiy region,
Sirogozy
 
               
 
  Odessa Oblast            
 
               
184
  OJSC“Aliyagske HPP”     60     68414,Artsizskiy region,
village Novokholmskoye,
str.Zernovaya,1
 
               
185
  OJSC“Artsizske HPP”     50     Artsiz town,str.
Chapayeva, 44
 
               
186
  OJSC“Baltske HPP”     60     Baltskiy Region,
village Bilyeno
 
               
187
  OJSC“Byelgorod-Dnestrovskoyealtskoye KHP”     40     67700, Odesskaya obl.,
Belgorod-Dnestrovskiy town,
str. Odesskoye shosse, 10
 
               
188
  OJSC“Berezovskiy elevator”     80     67300, Odesskaya obl.,
Berezovka town,
str. Pristantsionnaya, 4
 
               
189
  “Zherebkovskiy elevator”, LLC     40     Odesskaya obl.,
Ananiyevskiy Region,
village Zherebkovo
 
               
190
  OJSC“Zaplazskoye HPP”     45     Odesskaya obl.,
Lyubashovka Region,
village Soltanovka

28



--------------------------------------------------------------------------------



 



                      Warehouse   Storage     №   Name   Capacity   Warehouse
Address
 
               
191
  OJSC“Zatishanskoye HPP”     55     Odesskaya obl.,
Frunzovskiy Region,
village Zatishiye
 
               
192
  “Dunayzernoexport”, LLC     35     68600, Izmail town,
str. Portovaya, 1
 
               
193
  “Lad”, LLC Kiliya     65     68300, Odesskaya obl.,
Kiliya town,
str. Dzerzhinskogo, 5
 
               
194
  “Kodimskiy elevator”, LLC           66000, Odesskaya obl.,
Kodima, str. Dzerzhinskogo, 1
 
               
195
  “Kulevchanskiy elevator”, LLC     45     Odesskaya obl.,
Saratskiy Region,
village Kolesnoye
 
               
196
  “Lyubashovskiy elevator”, LLC     110     66500, Odesskaya obl.,
Lyubashovka town,
str. Sportivnaya, 4
 
               
197
  OJSC“Razdelnyanskij elevator”, LLC     30     Odesskaya obl.,
Rozdeljnaya town,
str. Lenina, 85
 
               
198
  DP“Khlebnaya baza No. 77” Rotovo     100     67200, Odesskaya obl.,
Ivanovka town,
Rotovskiy elevator
 
               
199
  OJSC“Chubovskoye zerno”     47     Odesskaya obl.,
Krasno-Okhyanskij Region,
village Chubovka
 
               
200
  RIVA Holding     45     68600, Izmail town,
str. Nakhimova, 112

29



--------------------------------------------------------------------------------



 



SCHEDULE 2
REPORT ON STORAGE OF
COMMODITIES
[date]
SOCIÉTÉ GÉNÉRALE
29 boulevard Haussmann
75009 Paris
France
For the attention of: [name]
Re: Pledge Agreement of [date] between Société Générale and CHS Ukraine
Dear Sirs:
In accordance with clause 2.2 of the Pledge Agreement for Commodities in
Circulation made on [date] between Société Générale and CHS Ukraine (the
“Agreement”), we hereby submit the following information specifying the location
and terms of storage of Commodities according to the Agreement:

                 
Warehouse
  Warehouse Name   Description of       Term of
Receipt Number
  and Address   Commodity   Weight   Storage
 
               

Please confirm your approval by respective signing of this notice and returning
it to us.
Yours respectfully,
Signed:
Name:
Director of CHS Ukraine
ACKNOWLEDGEMENT
SOCIÉTÉ GÉNÉRALE
This notice is approved by:
Signed:
Name:
Position:

30



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
This Agreement is signed by the following Parties:

     
The Pledgor
   
CHS UKRAINE
   
 
   
 
   
 
By:
   
Title:
   
 
   
The Pledgee
   
SOCIÉTÉ GÉNÉRALE
   
 
   
 
   
 
By:
   
Title:
   

31